EXHIBIT 10.29
 
FORM OF
                                                                                                                                          
LEASE


BETWEEN


ARC CVCSTIN001, LLC
a Delaware limited liability company


AS LANDLORD


AND


Hook-SupeRx, L.L.C.
a Delaware limited liability company


AS TENANT


DATED November ___, 2009

 
 

--------------------------------------------------------------------------------

 
 
Table of Contents



 
Page
   
PART I
3
1.  Date of Lease
3
2.  Landlord name, and state of and type of entity
3
3.  Landlord business address
3
4.  Landlord notice address
3
5.  Tenant name, and state of and type of entity
3
6.  Tenant business address
3
7.  Tenant notice address
3
8.  Guarantor
3
9.  Premises
3
10.  Building
4
11.  Initial Term
4
12.  Renewal Options (See Article 2 of Part II)
4
13.  Required Advance Notice of Exercise of Renewal Options
4
14.  Fixed Rent (See Article 4 of Part II)
5
15.  Required Number of Parking Spaces
5
16.  Threshold Repair Amount
5
17.  Lender
5
18.  Lease Default Rate
6
19.  Permitted Encumbrances
6
PART II
7
1. PREMISES
7
2. RENEWAL OPTIONS
7
3. USE
7
4. FIXED RENT
8
5. REPAIRS AND MAINTENANCE OF THE BUILDING
9
6. COMPLIANCE WITH LAWS
10
7. ACCESS TO PREMISES
11
8. WAIVER OF SUBROGATION
11
9. FIRE OR OTHER CASUALTY
11
10. CONDEMNATION
12
11. ASSIGNMENT AND SUBLETTING
13
12. ALTERATIONS
13
13. SIGNS
14
14. PYLON/MONUMENT SIGN
14
15. SURRENDER
14
16. SUBORDINATION OF LEASE
15
17. UTILITIES
16
18. TENANT DEFAULT
16
19. LANDLORD DEFAULT
19
20. RENT PAYMENTS
19
21. HOLDOVER
21
22. NOTICES
21

 
 
 

--------------------------------------------------------------------------------

 

Table of Contents
(continued)



 
Page
   
23. SATELLITE COMMUNICATIONS DISH AND EQUIPMENT
21
24. EXCLUSIVE
21
25. MAINTENANCE OF PARKING AND OTHER EXTERIOR AREAS
22
26. TAXES
22
27. INSURANCE
23
28. LANDLORD'S TITLE
24
29. QUIET ENJOYMENT
24
30. NO BROKERS
24
31. TENANT TO COMPLY WITH MATTERS OF RECORD
24
32. TRANSFER OF TITLE
25
33. NO CONTINUOUS OPERATION
26
34. HAZARDOUS MATERIALS
26
35. TENANT'S INDEMNITY
31
36. LANDLORD'S INDEMNITY
32
37. ESTOPPEL CERTIFICATE
32
38. NOTICE OF LEASE
32
39. NET LEASE; NON-TERMINABILITY
33
40. MISCELLANEOUS
33
41. COUNTERPARTS
36
42. EXCULPATION OF LANDLORD
36
SCHEDULE 1
40
SCHEDULE 2  Fixed Rent for Fair Market Rental Value-based Extension Periods
41
SCHEDULE 3  CERTIFICATE AND AGREEMENT
42
GUARANTOR’S CONSENT
45
EXHIBIT A  SITE PLAN
46
EXHIBIT B  PREMISES LEGAL DESCRIPTION
47
EXHIBIT C  PERMITTED ENCUMBRANCES
48
EXHIBIT D  EXHIBIT D AMOUNT
49
EXHIBIT E  FORM OF SNDA
50
EXHIBIT F  ENVIRONMENTAL REPORTS
51
EXHIBIT T-1  NOTICE OF TRANSFER OF FEE INTEREST
52
EXHIBIT T-2  NOTICE OF TRANSFER OF EQUITY INTERESTS IN LANDLORD
55

 
 
ii

--------------------------------------------------------------------------------

 
 
LEASE


This Lease is made on the Date of Lease specified below, between the Landlord
and the Tenant specified below.


PART I

 
1.
Date of Lease  November ___, 2009        
2.
Landlord name, and state of and type of entity: ARC CVCSTIN001, LLC, a
     
Delaware limited liability company
     
FID #_______________
       
3.
Landlord business address:
 
c/o American Realty Capital II, LLC
     
405 Park Avenue, 15th floor
     
New York, NY  10022
     
Attn:  William M. Kahane
     
Jesse C. Galloway
     
Fax:  212.421.5799
       
4.
Landlord notice address:
 
Same as business address.
       
5.
Tenant name, and state of and type of entity:
 
Hook-SupeRx, L.L.C., a Delaware limited liability company
       
6.
Tenant business address:
 
c/o CVS Pharmacy, Inc.
     
One CVS Drive
     
Woonsocket, RI 02895
       
7.
Tenant notice address:
 
c/o CVS Pharmacy, Inc.
     
One CVS Drive
     
Woonsocket, RI 02895
     
Attn: Property Administration
     
Department, Store No. 06910
       
8.
Guarantor:
 
CVS Caremark Corporation
     
a Delaware Corporation
     
One CVS Drive
     
Woonsocket, RI  02895



9.             Premises:          that certain lot or parcel of land lying in
Chesterton, Porter County, Indiana, which is outlined in blue on Exhibit A and
described in Exhibit B, including the Building described in Section 10 below
(which Building is outlined in red on Exhibit A), and including all improvements
situated on said property, and all rights, easements, rights of way, and other
appurtenances thereto including the rights to use the driveways and curb cuts
cross hatched on Exhibit A.
 
 
3

--------------------------------------------------------------------------------

 
 
10.
Building:
 
approximate ground floor total square footage: __________ square feet
             
mezzanine square footage: N/A
             
basement square footage: N/A
             
upper floors: N/A
             
ground floor is outlined in red on Exhibit A.



11.           Initial Term:  shall commence on the date hereof (“Date of Rent
Commencement”), and shall expire twenty-five (25) Lease Years thereafter; all
subject to all terms and conditions of this Lease.  As used in this Lease,
“Term” shall include the Initial Term and any extension thereof pursuant to
Article 2 of Part II, and “Lease Year” shall be defined as follows:  the first
Lease Year shall be the period starting on the Date of Rent Commencement and
ending twelve (12) months thereafter, plus any days necessary to have the Lease
Year end at the end of a calendar month.  Each Lease Year thereafter shall be
the twelve (12) month period starting on the day after the expiration of the
prior Lease Year.  For example, if the Date of Rent Commencement were November
18, 2009 (or any other day in the month other than the first day of the month),
then the first Lease Year would be the period from November 18, 2009, through
November 30, 2010, and each subsequent Lease Year would commence on November 1
and would end on November 30.
 
12.           Renewal Options (See Article 2 of Part II):  Tenant shall have the
following renewal options (herein “Renewal Options”) to extend the Initial Term
of this Lease for up to a total of ten (10) extension periods (herein “Extension
Periods”) on and subject to the following terms and conditions and subject to
the terms and conditions of Article 2 of Part II of this Lease:
 
 
(a)
Tenant shall have Renewal Options for the number of fixed rate Extension Periods
set forth on Schedule 1 hereto, with each such Extension Period to be for a term
of five (5) years.



 
(b)
In addition to the fixed rate Extension Periods described in clause (a) of this
Section 12, Tenant shall have Renewal Options for eight (8) additional Fair
Market Rental Value based Extension Periods of five (5) years each.



 
(c)
In no event shall Tenant be entitled to Renewal Options for more than a total of
ten (10) Extension Periods.  Each Extension Period (and the availability
thereof) is subject to all of the terms and conditions of this Lease governing
Renewal Options and Extension Periods.



13.           Required Advance Notice of Exercise of Renewal Options:  Not more
than 360 days and not less than 180 days prior to the expiration of the
then-current term.

 
 
4

--------------------------------------------------------------------------------

 
 
14.           Fixed Rent (See Article 4 of Part II):
 

   
ANNUAL
   
MONTHLY
 
PERIOD
 
FIXED RENT
   
INSTALLMENTS
               
Date of Rent Commencement to end of first 5 Lease Years
  $ 486,370.68     $ 40,530.89                    
Lease Years 6 to 10
  $ 510,689.16     $ 42,557.43                    
Lease Years 11 to 15
  $ 536,223.72     $ 44,685.31                    
Lease Years 16 to 20
  $ 563,034.84     $ 46,919.57                    
Lease Years 21 to 23
  $ 591,186.60     $ 49,265.55                    
Lease Years 24 and 25
  $ 0     $ 0                    
First fixed rate extension period
  $ 620,745.96     $ 51,728.83                    
Second fixed rate extension period
  $ 651,783.24     $ 54,315.27  



Fair market rental value based extension periods  -   REFER TO SCHEDULE 2
ATTACHED


15.           Required Number of Parking Spaces:  ____, for standard size
automobiles.  (See Article 10 of Part II)
 
16.           Threshold Repair Amount:  shall mean, at any time, an amount equal
to the product of (i) Three Hundred Fifty Thousand Dollars ($350,000) times (ii)
the CPI Factor for the then-current calendar year.  As used herein the CPI
Factor shall mean for any calendar year during the Term a fraction, the
numerator of which is the CPI as of the first day of such calendar year and the
denominator of which is the CPI as of January 1, 2009; provided, that in no
event shall the CPI Factor be less than one (1).  The term "CPI" means the
Consumer Price Index-U.S. City Averages for all Urban Consumers - All Items
(1982-84=100), of the United States Bureau of Labor Statistics.  If the CPI
shall become unavailable to the public because publication is discontinued, or
otherwise, Landlord will substitute therefor a comparable index based upon
changes in the cost of living or purchasing power of the consumer dollar
published by any other governmental agency or, if no such index shall be
available then a comparable index published by a major bank or other financial
institution
 
17.           Lender:  Any person that makes a loan or loans (such loan or loans
collectively referred to herein as the "Loan") to Landlord each of which is
secured by a mortgage, deed of trust or similar instrument with respect to the
Premises and of which Tenant is advised in writing by Landlord.
 
 
5

--------------------------------------------------------------------------------

 
 
18.           Lease Default Rate:  the lower of (a) five percent (5%) per annum
above the greater of (i) the Prime Rate as in effect from time to time, or (ii)
the Interest Rate then in effect, or (b) the highest rate permitted to be
contracted for under applicable Law.  "Prime Rate" means the current rate of
interest per annum announced from time to time by Citibank N.A. (or its
successor) as its prime rate in New York, New York, or, if Citibank N.A. shall
cease to announce such rate, then the current rate published as the prime rate
in The Wall Street Journal.  "Interest Rate" means the highest rate of interest
charged by Lender under its Loan to Landlord.  It is the intention of the
parties hereto to conform strictly to the applicable usury Laws, and whenever
any provision herein provides for payment by Tenant to Landlord of interest at a
rate in excess of the highest legal rate permitted to be charged, such rate
herein provided to be paid shall be deemed reduced to such highest legal rate.
 
19.           Permitted Encumbrances:  shall mean taxes (as defined in Article
26 of Part II), any matters consented to by Landlord, Tenant and Lender in
writing, those covenants, restrictions, reservations, liens, conditions,
encroachments, easements, encumbrances and other matters of title that affect
the Premises as of the Lease Commencement Date (including, without limitation,
those listed on Exhibit C hereto) or which arise due to the acts or omissions of
Tenant, or due to the acts or omissions of Landlord with Tenant's consent, after
the Lease Commencement Date.
 
20.  All exhibits to this Lease are incorporated herein by this reference.


LIST OF SCHEDULES AND EXHIBITS:


Schedule 1 -
Fixed Rate Extension Periods
   
Schedule 2 -
Fair Market Rental Value Extension Periods
   
Schedule 3 -
Certificate and Agreement
   
Exhibit A -
Site Plan:
 
Building = red
 
Premises property line = blue
   
Exhibit B -
Premises Legal Description
   
Exhibit C -
Title Matters
   
Exhibit D -
Exhibit D Amount
   
Exhibit E -
Form of SNDA
   
Exhibit F -
Environmental Reports
   
Exhibit T-1
Notice of Transfer of Fee Interest
   
Exhibit T-2
Notice of Transfer of Equity Interests in Landlord



 
6

--------------------------------------------------------------------------------

 


PART II


1.  PREMISES
 
Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, for
the Term and on the conditions herein provided, the Premises described in
Section 9 of Part I hereof.


2.  RENEWAL OPTIONS
 
Tenant has the Renewal Options and may extend the Term of this Lease for each of
the Extension Periods described in Section 12 of Part I hereof.  Each such
Extension Period shall be subject to and upon all of the terms and conditions
set forth in this Lease with the Fixed Rent in the amounts specified in Section
14 of Part I hereto for the respective fixed rate Extension Periods. Fixed Rent
for each Extension Period described in Section 12(b) of Part I hereof shall be
equal to one hundred percent (100%) of such Fair Market Rental Value as
described on Schedule 2 to this Lease.  Tenant may exercise a Renewal Option and
commence an Extension Period by giving Landlord written notice of each such
election not later than the Required Advance Notice of Exercise of Renewal
Options (as defined in Section 13 of Part I).  If Tenant fails to timely
exercise any Renewal Option, then all subsequent Renewal Options shall
automatically expire and be null and void.


3.  USE
 
(a)           Tenant may use the Premises as a retail drug store or for any
other lawful purpose so long as such other lawful purpose would not (i) have an
adverse effect on the value of the Premises (other than to a de minimis extent),
(ii) increase (other than to a de minimis extent) (when compared to a retail
drug store) the likelihood that Tenant, Landlord or Landlord's Lender would
incur liability under any Environmental Laws (as hereinafter defined), or (iii)
result in or give rise to any environmental deterioration or degradation of the
Premises (other than to a de minimis extent).  In no event shall the Premises be
used for any purpose which shall violate any of the provisions of any Permitted
Encumbrance or any covenants, restrictions or agreements hereafter created by or
consented to by Tenant applicable to the Premises; provided, that this sentence
shall not apply with respect to any Permitted Encumbrance in effect on the Lease
Commencement Date so long as (i) the title insurance policy obtained by Landlord
in connection with its purchase of the Premises (and the simultaneously issued
Lender’s policy of title insurance) contains affirmative insurance against any
loss arising due to a violation of such Permitted Encumbrance or if such
affirmative title insurance is subsequently provided to Landlord and Lender at
Tenant's cost with respect to such Permitted Encumbrance on terms and conditions
satisfactory to Landlord and Lender in their sole discretion, and (ii) violation
of such Permitted Encumbrance could not result in Landlord or Lender suffering
(A) any criminal liability, penalty or sanction, (B) any civil liability,
penalty or sanction for which Tenant has not made provisions reasonably
acceptable to Landlord and Lender, or (C) defeasance or loss of priority of its
interest in the Premises; provided, further, however, that TENANT SHALL
NONETHELESS BE OBLIGATED TO INDEMNIFY, DEFEND AND HOLD HARMLESS LANDLORD,
LENDER  AND ALL OTHER INDEMNIFIED PARTIES, FROM ANY AND ALL LOSSES, LIABILITIES,
PENALTIES, ACTIONS, SUITS, CLAIMS, DEMANDS, JUDGMENTS, DAMAGES, COSTS OR
EXPENSES SUFFERED AS A RESULT OF THE VIOLATION OF ANY SUCH PERMITTED
ENCUMBRANCE. Tenant agrees that with respect to the Permitted Encumbrances and
any covenants, restrictions or agreements hereafter created by or consented to
by Tenant, Tenant shall observe, perform and comply with and carry out the
provisions thereof required therein to be observed and performed by Landlord.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Without limiting any rights of Tenant under this Lease, Tenant,
subject to Laws (as defined in Article 6), may: keep the Premises open for
business on Sundays and/or holidays; and operate on an “extended-hours basis”
(defined as being open for business in excess of 110 hours per week).


4.  FIXED RENT
 
(a)           Commencing as of the Date of Rent Commencement, Tenant shall pay
to Landlord, at the business address of Landlord specified in Section 3 of Part
I hereof, or at such other address as Landlord shall, from time to time,
designate by notice to Tenant, the Fixed Rent set forth in Section 14 of Part I
hereof, payable to Landlord no later than the fifth (5th) day of each month in
advance, without demand or set-off, except as otherwise expressly provided in
this Lease.


(b)           Fixed Rent and all other charges due under this Lease shall
commence immediately on the date hereof, subject to all of the other terms of
this Lease.  If the Date of Rent Commencement shall be on any day other than the
first day of a calendar month, Fixed Rent and other charges for such month shall
be pro rated on a per diem basis.


(c)           If any installment of Fixed Rent is not paid on the respective Due
Date, Tenant shall pay Landlord interest on such overdue payment at the Lease
Default Rate, accruing from the Due Date of such payment until the same is
paid.  All Fixed Rent and Additional Rent shall be payable in U.S. Dollars.
 
(d)           Commencing as of the Date of Rent Commencement, all taxes, costs,
expenses, and other amounts which Tenant is required to pay pursuant to this
Lease (other than Fixed Rent), together with every fine, penalty, interest and
cost which may be added for non-payment or late payment thereof, shall
constitute additional rent hereunder (“Additional Rent”).  All Additional Rent
shall be paid directly by Tenant to the party to whom such Additional Rent is
due.  If Tenant shall fail to pay any such Additional Rent or any other sum due
hereunder when the same shall become due (and if no due date is specified, then
such amounts shall be payable on demand), Landlord shall have all rights, powers
and remedies with respect thereto as are provided herein or by Law in the case
of non-payment of any Fixed Rent and shall, except as expressly provided herein,
have the right, not sooner than ten (10) days after notice to Tenant (except in
the event of an emergency, as reasonably determined by Landlord, in which case
prior notice shall not be necessary) of its intent to do so, to pay the same on
behalf of Tenant, and Tenant shall repay such amounts to Landlord on
demand.  Tenant shall pay to Landlord interest at the Lease Default Rate on all
overdue Additional Rent and other sums due hereunder, in each case paid by
Landlord or Lender on behalf of Tenant, from the date of payment by Landlord or
Lender until repaid by Tenant.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           Fixed Rent for any fixed rate Extension Period described in
Section 12(a) of Part I of this Lease shall be paid in the amounts set forth in
Section 14 of Part I hereof, and Fixed Rent for Fair Market Value based
Extension Periods shall be as set forth in Article 2 of Part II hereof and in
Schedule 2 hereto.


5.  REPAIRS AND MAINTENANCE OF THE BUILDING
 
(a)           Tenant shall maintain and repair, as necessary, and keep in good
condition: the Premises and the Building, including the roof, structure,
interior and exterior, and fixtures and equipment therein and thereon; parking
lot; landscaping; HVAC equipment; broken glass; storefront; and all other
aspects of the Premises and Building whatsoever. The foregoing notwithstanding,
Tenant’s obligations pursuant to this subdivision (a) shall exclude damage and
injury arising under the provisions of Article 9 or Article 10 hereof.


(b)           All of the foregoing notwithstanding, Tenant shall not be
obligated to perform any maintenance, repair or replacement, the necessity of
which shall have arisen solely due to the gross negligence or willful misconduct
of Landlord, or of Landlord’s employees or agents; and in such case, the
Landlord shall be responsible for same, at its sole cost. This subdivision (b)
shall apply only in any instance to which Article 8 shall not apply.


(c)           If Landlord shall fail to make any of the repairs required to be
made by Landlord under Article 5(b) within thirty (30) days after receipt of
written notice from Tenant of the need therefor, and confirmation by both
parties and the insurance providers that such repairs are not covered by
insurance and that Article 8 does not apply, Tenant may make said repairs on
Landlord’s behalf and charge Landlord for the reasonable cost thereof; provided,
however, Tenant shall have no right to terminate this Lease as a result of
Landlord’s failure to make any repairs required to be made under Article 5(b).
Provided that Landlord has commenced to repair within said thirty (30) days, and
thereafter is diligently prosecuting same to completion, said thirty (30) day
period shall be extended, where, due to the nature of a repair, it cannot
reasonably be completed within thirty (30) days.  If, in an emergency, in
Tenant's reasonable opinion, any such repairs are immediately necessary, then,
no prior thirty (30) days’ notice shall be required, but Tenant shall give
Landlord whatever notice is reasonable in the circumstances and may make said
repairs on Landlord’s behalf and charge Landlord for the reasonable cost thereof
only if such repairs are not covered by insurance and Article 8 does not apply.


(d)           If Tenant shall fail to make any of the repairs required to be
made by Tenant under this Article within thirty (30) days after receipt of
written notice from Landlord of the need therefor, Landlord, in addition to any
other rights it may have hereunder, may make said repairs on Tenant’s behalf and
charge Tenant for the reasonable cost thereof. Provided that Tenant has
commenced to repair within said thirty (30) days, and thereafter is diligently
prosecuting same to completion, said thirty (30) day period shall be extended,
where, due to the nature of a repair, it cannot reasonably be completed within
thirty (30) days. If, in an emergency, in Landlord's reasonable opinion, any
such repairs are immediately necessary, then, no prior thirty (30) days' notice
shall be required, but Landlord shall give Tenant whatever notice is reasonable
in the circumstances and may make said repairs on Tenant’s behalf and charge
Tenant for the reasonable cost thereof.  In either event, Tenant shall pay
Landlord such reasonable cost within thirty (30) days after Tenant receives
Landlord's invoice therefor with supporting documentation.
 
 
9

--------------------------------------------------------------------------------

 
 
6.  COMPLIANCE WITH LAWS
 
Tenant shall comply with all laws, statutes, ordinances, codes and regulations
(collectively, "Laws") relating to the Building and the Premises. Tenant
acknowledges that Tenant is fully familiar with the physical condition of the
Premises and that Landlord makes no representation or warranty express or
implied, with respect to same.


EXCEPT FOR LANDLORD'S COVENANT OF QUIET ENJOYMENT SET FORTH IN ARTICLE 29 OF
THIS PART II, LANDLORD MAKES NO AND EXPRESSLY HEREBY DENIES ANY REPRESENTATIONS
OR WARRANTIES REGARDING THE CONDITION OR SUITABILITY OF, OR TITLE TO, THE
PREMISES TO THE EXTENT PERMITTED BY LAWS, AND TENANT WAIVES ANY RIGHT OR REMEDY
OTHERWISE ACCRUING TO TENANT ON ACCOUNT OF THE CONDITION OR SUITABILITY OF THE
PREMISES, OR (EXCEPT WITH RESPECT TO LANDLORD'S WARRANTY SET FORTH IN ARTICLE 29
OF THIS PART II) TITLE TO THE PREMISES, AND TENANT AGREES THAT IT TAKES THE
PREMISES “AS IS,” WITHOUT ANY SUCH REPRESENTATION OR WARRANTY, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES.  Tenant has examined the Premises
and title to the Premises, and has found all of the same satisfactory for all
purposes.


 
10

--------------------------------------------------------------------------------

 
 
7.  ACCESS TO PREMISES
 
Landlord and Landlord’s lenders shall have the right to enter the Premises
and/or the Building upon reasonable prior notice to Tenant as long as such
entrance does not materially interfere with the business operations of Tenant on
the Premises for the purpose of inspecting the condition of the Building and/or
the Premises and for verifying compliance by Tenant with this Lease and all
Laws, to employ experts and/or consultants in connection therewith and/or to
advise Landlord with respect to Tenant’s activities in the Building and/or the
Premises.  In addition, upon reasonable notice to Tenant, and during Tenant's
business hours, Landlord may show the Premises to purchasers and potential
purchasers, and to mortgagees and potential mortgagees.  Upon reasonable notice
to Tenant, during the last six (6) months of the then-current term, unless
Tenant shall have exercised any Renewal Option, Landlord also may show the
Building and the Premises to persons wishing to rent the same.


8.  WAIVER OF SUBROGATION
 
Notwithstanding anything in this Lease to the contrary, Landlord and Tenant each
waives, and shall cause its insurance carrier to waive, any right of recovery
against the other for any loss of or damage to the Premises or to any property
which loss or damage is (or, if the insurance required hereunder had been
carried, would have been) covered by insurance.


9.  FIRE OR OTHER CASUALTY
 
If, at any time during the Term, the Building or any other improvements located
on the Premises shall be damaged in whole or in part by fire, the elements or
other casualty, Tenant shall promptly notify Landlord thereof.  Tenant, at
Tenant’s sole cost, as speedily as circumstances permit, shall repair said
damage and restore the Building and any other improvements located on the
Premises to the same condition which existed immediately prior to the occurrence
of such damage. Except that the Term shall be tolled by a period of time equal
to the time between the date of the casualty and the date on which Tenant
completes repair and restoration of the Building, all other terms and conditions
of the Lease shall remain in full force and effect during the repair and
restoration of the Building and such other improvements.  During the
restoration, Tenant may operate its business out of a temporary structure such
as a trailer, subject to compliance with Laws.  Fixed Rent, Taxes, utilities,
additional rent and any other charges due under this Lease shall not abate
during any period of repair or restoration.
 
The foregoing notwithstanding, if the Building is totally destroyed (or a
material portion of the Building, which shall mean more than 50% of the then
fair market value of the Building) during the last two (2) years of the initial
term or during the last two (2) years of any extension period, then, unless
Tenant already has exercised its next remaining extension period, Tenant shall
not be obligated to repair or restore the Premises and Tenant may terminate this
Lease upon no fewer than forty-five (45) days’ prior written notice to Landlord,
in which event this Lease shall terminate on the date specified in such notice.
If Tenant terminates this Lease, Tenant shall pay over and assign to Landlord
(or Landlord’s Mortgagee if required by Landlord’s Mortgagee) all insurance
proceeds, and all rights under any insurance policies obtained by Tenant with
respect to fire or casualty affecting the Premises.


 
11

--------------------------------------------------------------------------------

 
 
10.  CONDEMNATION
 
(a)           If the entire Building, or the use or possession thereof, is taken
in condemnation proceedings, or by any right of eminent domain, or for any
public or quasi-public use, or if Landlord shall deliver to a governmental
authority a deed in lieu of condemnation or eminent domain  (individually or
collectively, a “taking”, or “taken”), then this Lease shall terminate on the
date when possession shall be taken by the condemnor, and the Fixed Rent, Taxes,
utilities and all other charges payable hereunder (whether to Landlord or to
third parties) shall be apportioned and paid in full up to that date, and all
prepaid rent and all other charges payable hereunder which have been paid with
respect to any period after the termination date of this Lease shall be repaid
by Landlord to Tenant.


If a material part of the Building shall be so taken and the part not taken
cannot reasonably be used by Tenant for the continued operation of its business
after restoration, as reasonably determined by Tenant, then Tenant may terminate
this Lease, if Tenant shall so notify Landlord within forty-five (45) days after
Tenant’s receipt of notice with respect to such taking.  If this Lease is not
terminated pursuant to the foregoing terms, then this Lease shall continue in
full force and effect.  In such case, Tenant, to the extent of the condemnation
award received by Tenant as provided in subdivision (c) below, as speedily as
circumstances permit, shall repair all damage to the Building as shall have been
caused by such partial taking, and shall restore the Building to a complete
architectural unit, but such work shall not exceed the scope of the work
previously done in originally constructing said Building.  Fixed Rent, Taxes,
utilities, additional rent and any other charges due under this Lease shall not
abate during any period of repair or restoration.
 
(b)           If, due to a taking, the parking areas of the Premises shall be
decreased below the Required Number of Parking Spaces (as defined in Section 15
of Part I), Tenant shall notify Landlord thereof. If, within ninety (90) days
after Landlord’s receipt of such notice, additional parking is not provided
within the Premises equal to the number by which it has been decreased below the
Required Number of Parking Spaces, then Tenant may, upon thirty (30) days'
written notice to Landlord, terminate this Lease.


If a taking shall result in the closure of any means of ingress or egress
between the Premises and any abutting street, then Tenant shall notify Landlord
thereof.  Landlord shall have ninety (90) days after Landlord’s receipt of such
notice within which to restore the means of access to the Premises which have
been so taken; provided, however, that such ninety (90) day period shall be
extended by an additional sixty (60) days, as long as during such ninety (90)
day period, Landlord diligently and in good faith has pursued the issuance of
any permits which may be required for such restoration, and has commenced any
construction work required to restore such means of access.  At the expiration
of such ninety (90) day period, as so extended, Tenant shall have the right to
terminate this Lease on thirty (30) days’ notice to Landlord, and this Lease
shall so terminate at the expiration of such thirty (30) day period if either of
the following conditions then exist: (i) the access between the Premises and the
abutting streets which remains after such taking and any restoration by Landlord
is insufficient to allow Tenant’s normal delivery trucks to make deliveries to
the Premises, or (ii) all means of access between the Premises and the abutting
streets have been so taken and at least one (1) means of access between the
Premises and the abutting public streets has not been restored.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)           (i)           If this Lease terminates as a result of a taking,
Tenant hereby waives all rights in condemnation awards, except for any separate
awards which may be made for Tenant's relocation expenses, business
interruption, and the like.


(ii)            If this Lease does not terminate as a result of a taking, (x)
Tenant shall be entitled to receive the award or compensation allocable to the
value of any Buildings and improvements taken in such taking to the extent of
Tenant’s cost of restoration of the Building and/or other improvements, and any
separate award which may be made for Tenant’s business interruption, and (y)
Landlord or Lender, as applicable, shall be entitled to receive any award or
compensation allocable to the value of any Buildings and improvements taken in
such taking which remain after such restoration by Tenant, and the balance of
such award or compensation not allocable to the value of any Buildings and
improvements taken in such taking.


11.  ASSIGNMENT AND SUBLETTING
 
(a)           Tenant shall have the right to assign this Lease, or to sublet the
whole or any part of the Premises, for the use permitted by Article 3 of this
Lease, provided: Landlord’s consent is first obtained, which consent Landlord
agrees not to unreasonably withhold, delay or condition; and that Tenant and
Guarantor shall remain liable for the obligations of Tenant hereunder.


(b)           Notwithstanding Article 11(a), Tenant shall have the right,
without Landlord's consent, to: (i) assign this Lease, or sublet the whole or
any part of the Premises, for the use permitted by Article 3 of this Lease, to
any entity of which, at the time of such assignment or subletting, Tenant shall
be a subsidiary, or which owns all of the ownership interests of Tenant, or to
any subsidiary of a entity or other entity of which, at the time of such
assignment or subletting, Tenant shall be a subsidiary, or which owns all of the
ownership interests of Tenant provided that Guarantor (but not Tenant) remains
fully liable for the obligations of Tenant hereunder; or (ii) sublease or
license the whole or any part of the Premises for use as a retail health center;
or (iii) assign this Lease to any party acquiring all or substantially all of
the assets of Tenant's store at the Premises by purchase, merger, consolidation,
or otherwise, provided that Guarantor (but not Tenant) remains fully liable for
the obligations of Tenant hereunder.


12.  ALTERATIONS
 
Tenant shall not make any structural alterations or exterior alterations to the
Building without, in each instance, obtaining Landlord’s written consent, which
consent Landlord agrees not to unreasonably withhold, delay or
condition.  However, Tenant may, without Landlord’s consent, make non-structural
alterations to the Building interior.  Tenant agrees that in connection with any
alteration:  (i) the fair market value of the Premises shall not be lessened
after the completion of any such alteration, or its structural integrity
impaired; (ii) the alteration and any alteration theretofore made or thereafter
to be made shall not in the aggregate reduce the gross floor area of the
Building by more than ten percent (10%); (iii) Tenant shall promptly pay all
costs and expenses of any such alteration; (iv) all alterations (other than
non-structural alterations the estimated cost of which in any one instance does
not exceed the Threshold Repair Amount) shall be made under the supervision of
an architect or engineer and in accordance with plans and specifications which
shall be submitted to Landlord (for information purposes only) prior to the
commencement of the alterations.



 
13

--------------------------------------------------------------------------------

 
 
At Tenant’s sole cost and expense, Tenant shall perform, and/or cause all of
Tenant’s contractors, subcontractors, suppliers or other agents to perform, all
work in a good and workmanlike manner, and in accordance with all Laws. Tenant
shall discharge, within thirty (30) days (by payment or by filing the necessary
bond), any mechanics', materialmen's or other lien against the Premises and/or
Landlord's interest therein, which lien may arise out of any payment due for, or
purported to be due for, any labor, services, materials, supplies, or equipment
alleged to have been furnished to, on behalf of, or for Tenant in, upon, or
about the Premises.


At Tenant’s sole cost, Landlord agrees to cooperate with Tenant (including
signing applications) in obtaining any necessary permits for any alterations
which Tenant is permitted to make hereunder.


13.  SIGNS
 
At Tenant’s sole cost, Tenant may install, replace and relocate on the Building,
such signs, awnings, lighting effects and fixtures as may be used from time to
time by Tenant (collectively, “Signs”). Tenant shall maintain and repair such
Signs as necessary. Tenant also may place in its windows: Tenant's standard
paper signs in its windows in accordance with Tenant's regular advertising and
promotional programs; and/or neon signs. At Tenant’s sole cost, Landlord agrees
to cooperate with Tenant (including signing applications) in obtaining any
necessary permits for Tenant’s Signs.  All Signs installed, replaced or
relocated by Tenant shall comply with all Laws.


14.  PYLON/MONUMENT SIGN
 
If permitted by Laws, Tenant, at its sole cost, may:  install its sign on any
pylon sign structures or monument sign structure(s) located on the Premises;
and, if no such pylon structure(s) or monument sign structure(s) shall exist,
construct its own pylon structure and install its sign thereon in accordance
with all Laws. At Tenant’s sole cost, Landlord agrees to cooperate with Tenant
(including signing applications) in obtaining any necessary permits for any
pylon or monument sign and/or structure(s).  All pylon or monument signs and/or
structures installed by Tenant shall comply with all Laws.


15.  SURRENDER
 
At the expiration or other termination of this Lease, Tenant shall surrender the
Premises to Landlord in as good order and condition as they were at the
commencement of the Term, or if put in better condition thereafter, in such
better condition reasonable wear and tear and damage by casualty or condemnation
(not required to be repaired or restored by Tenant as provided in Articles 9 and
10 of this Lease) excepted.  All alterations, additions, and improvements in or
upon the Premises made by either party (except Tenant's furniture, trade
fixtures, satellite communications dish and equipment, computer and other
personal equipment and shelving), shall become the property of Landlord and
shall remain upon and be surrendered with the Premises as a part thereof at the
termination or other expiration of the Term. At the expiration or termination of
the Term, Tenant shall remove the items enumerated in the parenthetical above,
as well as its signs (but not pylon sign structures) and identification marks,
from the Premises. Tenant agrees to repair any and all damage caused by such
removal within thirty (30) days of such removal.


 
14

--------------------------------------------------------------------------------

 


At any time during the Term, subject to complying with the provisions of Section
31, Tenant may remove the items enumerated in the parenthetical above, as well
as its signs (but not pylon sign structures) and identification marks, from the
Premises. Tenant agrees to repair any and all damage caused by such removal
within thirty (30) days of such removal.


16.  SUBORDINATION OF LEASE
 
This Lease shall be subject and subordinate to the lien of any bank or
institutional or other mortgage or mortgages now or hereafter in force against
the Premises, and to all advances made upon the security thereof, provided that
the holder of any such mortgage shall execute and deliver to Tenant an agreement
(“SNDA Agreement”), in the form attached hereto as Exhibit E or such other form
reasonably satisfactory to Landlord, Tenant and the holder of any such mortgage,
providing that such holder will recognize this Lease and not disturb Tenant's
possession of the Premises in the event of foreclosure if Tenant is not then in
default hereunder beyond any applicable cure period.  Tenant agrees, upon
receipt of such SNDA Agreement, to execute such further reasonable instrument(s)
as may be necessary to subordinate this Lease to the lien of any such
mortgage.  The term “mortgage” shall include deeds of trust or any other similar
hypothecations.


In the event that any mortgagee of Landlord shall acquire possession of the
Premises upon foreclosure, or by deed in lieu of foreclosure, or by any other
means, Tenant shall be deemed to have made a full and complete attornment to
such mortgagee so as to establish direct privity between such mortgagee and
Tenant; all rights and obligations of Tenant under this Lease shall continue in
full force and effect and shall be enforceable by and against Tenant with the
same force and effect as if the Lease had originally been made and entered into
directly by and between such mortgagee as the Landlord thereunder and Tenant;
provided, however, that (a) such mortgagee shall not be: (i) liable for any act
or omission of Landlord occurring prior to such mortgagee succeeding to
Landlord’s interest under the Lease, including, without limitation, any offsets
or defense claimed by Tenant to payment of rent arising from events occurring
prior to such mortgagee’s succeeding to Landlord’s interest; (ii) bound by any
rent or additional rent which Tenant paid to Landlord for more than one (1)
month in advance; (iii) bound by any modification or amendment of the Lease made
without such mortgagee’s consent; (b) such mortgagee shall recognize and accept
the rights of Landlord and its mortgagee and shall thereafter assume the
obligations of Landlord under the Lease in respect to obligations under the
Lease thereafter falling due; and (c) if requested by such mortgagee, Tenant
shall enter into a new lease with such mortgagee, or any other owner of the
Premises as Landlord for the remaining term of this Lease and otherwise on the
same terms and conditions and with the same options then remaining.


 
15

--------------------------------------------------------------------------------

 
 
17.  UTILITIES
 
Tenant agrees to pay for all utilities consumed by it in the Premises, prior to
delinquency.  Tenant shall receive all savings, credits, allowances, rebates or
other incentives granted or awarded during the Term by any third party utility
provider solely as a result of Tenant’s use, payment or improvements made during
the Term.  Landlord shall not be responsible to furnish any utilities to the
Premises nor shall Landlord be responsible for the failure of Tenant to obtain
any utilities required by Tenant.  Fixed rent, additional rent and any other
charges due hereunder shall not abate due to any failure by Tenant to obtain any
utilities required by Tenant and Tenant shall have no right to terminate this
Lease due to any failure of Tenant to obtain utilities.


18.  TENANT DEFAULT
 
(a)           Any of the following occurrences or acts shall constitute an Event
of Default (herein so called) under this Lease:  if (i) Tenant shall default in
the payment when due of any installment of Fixed Rent payable hereunder, and
such default shall continue for five (5) days after the Due Date thereof; or
(ii) Tenant shall default in the payment when due of any installment of
Additional Rent payable hereunder and such default shall continue for ten (10)
days after notice of such default is sent to Tenant by Landlord (or Lender); or
(iii) the failure by Tenant to maintain insurance as required under this Lease;
or (iv) Tenant shall default in fulfilling any of the other covenants,
agreements or obligations of this Lease, and such default shall continue for
more than thirty (30) days after written notice thereof from Landlord (or
Lender) specifying such default, provided, that if Tenant has commenced to cure
within said thirty (30) days, and thereafter is in good faith diligently
prosecuting same to completion, said thirty (30) day period shall be extended,
for a reasonable time (not to exceed one hundred eighty (180) days or, with
respect to a breach of Tenant's obligations under Article 34 of this Part II,
such longer period as may reasonably be necessary to cure such default so long
as (A) Tenant delivers to Landlord a certificate of a qualified environmental
remediation specialist that such default could not be cured within such one
hundred eighty (180) days but is curable, and (B) Tenant is in good faith
diligently prosecuting such cure to completion) where, due to the nature of a
default, it is unable to be completely cured within thirty (30) days; or (v) any
execution or attachment shall be issued against Tenant or any of its property
whereby the Premises shall be taken or occupied or attempted to be taken or
occupied by someone other than Tenant, and the same shall not be bonded,
dismissed, or discharged as promptly as possible under the circumstances; or
(vi) Tenant or Guarantor (A) shall make any assignment or other act for the
benefit of creditors, (B) shall file a petition or take any other action seeking
relief  under any state or federal insolvency or bankruptcy Laws, or (C) shall
have an involuntary petition or any other action filed against either of them
under any state or federal insolvency or bankruptcy Laws which petition or other
action is not vacated or dismissed within sixty (60) days after the commencement
thereof; or (vii) the estate or interest of Tenant in the Premises shall be
levied upon or attached in any proceeding and such estate or interest is about
to be sold or transferred and such process shall not be vacated or discharged
within sixty (60) days after such levy or attachment; or (viii) the Guarantor's
guaranty of Tenant's obligations under this Lease is terminated for any reason,
or the Guarantor asserts in any pleading or judicial or administrative
proceeding that such guaranty is void or unenforceable or that Guarantor is not
liable thereunder; or (ix) any material representation or warranty made by
Tenant or Guarantor to Landlord or the Lender herein or in connection with
Landlord's purchase of the Premises or in any document delivered pursuant to
this Lease is misleading or false when made; or (x) [Intentionally omitted].


 
16

--------------------------------------------------------------------------------

 
 
(b)           If an Event of Default shall have occurred and be continuing,
Landlord shall be entitled to all remedies available at law or in
equity.  Without limiting the foregoing, Landlord shall have the right to give
Tenant notice of Landlord's termination of the Term of this Lease.  Upon the
giving of such notice, the Term of this Lease and the estate hereby granted
shall expire and terminate on such date as fully and completely and with the
same effect as if such date were the date herein fixed for the expiration of the
Term of this Lease, and all rights of Tenant hereunder shall expire and
terminate, but Tenant shall remain liable as hereinafter provided.


(c)           If an Event of Default shall have occurred and be continuing,
Landlord shall have the immediate right, whether or not the Term of this Lease
shall have been terminated pursuant to Article 18(b) of this Part II, to
re-enter and repossess the Premises and the right to remove all persons and
property therefrom by summary proceedings, ejectment, any other legal action or
in any lawful manner Landlord determines to be necessary or desirable.  Landlord
shall be under no liability by reason of any such re-entry, repossession or
removal.  No such re-entry, repossession or removal shall be construed as an
election by Landlord to terminate this Lease unless a notice of such termination
is given to Tenant pursuant to Article 18(b) of this Part II.


(d)           At any time or from time to time after a re-entry, repossession or
removal pursuant to Article 18(c) of this Part II, whether or not the Term of
this Lease shall have been terminated pursuant to Article 18(b) of this Part II,
Landlord may (but, except to the extent expressly required by any applicable
Law, shall be under no obligation to) relet the Premises for the account of
Tenant, in the name of Tenant or Landlord or otherwise, without notice to
Tenant, for such term or terms and on such conditions and for such uses as
Landlord, in its absolute discretion, may determine.  Landlord may collect any
rents payable by reason of such reletting.  Except to the extent required by
applicable Law, Landlord shall not be liable for any failure to relet the
Premises or for any failure to collect any rent due upon any such reletting.


(e)           No expiration or termination of the Term of this Lease pursuant to
Article 18(b) of this Part II, by operation of law or otherwise, and no
re-entry, repossession or removal pursuant to Article 18(c) of this Part II or
otherwise, and no reletting of the Premises pursuant to Article 18(d) of this
Part II or otherwise, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive such expiration, termination, re-entry,
repossession, removal or reletting.


(f)           In the event of any expiration or termination of the Term of this
Lease or re-entry or repossession of the Premises or removal of persons or
property therefrom by reason of the occurrence of an Event of Default, Tenant
shall pay to Landlord all Fixed Rent, Additional Rent and other sums required to
be paid by Tenant, in each case together with interest thereon at the Lease
Default Rate from the due date thereof to and including the date of such
expiration, termination, re-entry, repossession or removal; and thereafter,
Tenant shall, until the end of what would have been the Term of this Lease in
the absence of such expiration, termination, re-entry, repossession or removal
and whether or not the Premises shall have been relet, be liable to Landlord
for, and shall pay to Landlord, as liquidated and agreed current damages:  (i)
all Fixed Rent, Additional Rent and other sums which would be payable under this
Lease by Tenant in the absence of any such expiration, termination, re-entry,
repossession or removal, less (ii) the net proceeds, if any, of any reletting
effected for the account of Tenant pursuant to Article 18(d) of this Part II,
after deducting from such proceeds all reasonable expenses of Landlord in
connection with such reletting, including, without limitation, all repossession
costs, brokerage commissions, reasonable attorneys' fees and expenses
(including, without limitation, fees and expenses of appellate proceedings),
alteration costs and expenses of preparation for such reletting.  Tenant shall
pay such liquidated and agreed current damages on the dates on which Fixed Rent
would be payable under this Lease in the absence of such expiration,
termination, re-entry, repossession or removal, and Landlord shall be entitled
to recover the same from Tenant on each such date.


 
17

--------------------------------------------------------------------------------

 


(g)           At any time after any such expiration or termination of the Term
of this Lease or re-entry or repossession of the Premises or removal of persons
or property thereon by reason of the occurrence of an Event of Default, whether
or not Landlord shall have collected any liquidated and agreed current damages
pursuant to Article 18(f) of this Part II, Landlord shall be entitled to recover
from Tenant, and Tenant shall pay to Landlord on demand, as and for liquidated
and agreed final damages for Tenant's default and in lieu of all liquidated and
agreed current damages beyond the date of such demand (it being agreed that it
would be impracticable or extremely difficult to fix the actual damages), an
amount equal to the sum of (i) the excess, if any of (A) the aggregate of all
Fixed Rent, Additional Rent and other sums which would be payable under this
Lease, in each case from the date of such demand (or, if it be earlier, the date
to which Tenant shall have satisfied in full its obligations under Article 18(f)
of this Part II to pay liquidated and agreed current damages) for what would be
the then-unexpired Term of this Lease in the absence of such expiration,
termination, re-entry, repossession or removal, discounted at the rate equal to
the then current rate on U.S. Treasury obligations of comparable maturity to
such Term (the “Treasury Rate”), but in no event greater than the non-default
rate of interest for any loan to a Lender (such lower rate being referred to as
the “Discount Rate”) over (B) the amount of such rental loss that Tenant proves
could be reasonably avoided by commercially reasonable mitigation efforts by
Landlord, discounted at the Discount Rate for the same period, plus (ii) any
make-whole premium, prepayment premium or other amount due under any loan to a
Lender as a result of the prepayment or defeasance thereof, plus (iii) all
reasonable legal fees and other costs and expenses incurred by Landlord and
Lender as a result of Tenant's default under this Lease.  If any Law shall limit
the amount of liquidated final damages to less than the amount above agreed
upon, Landlord shall be entitled to the maximum amount allowable under such Law.


Mention in this Lease of any particular remedy shall not preclude Landlord from
any other remedy at law or in equity, including without limitation the right of
injunction.  Tenant waives any rights of redemption granted by any Laws if
Tenant is evicted or dispossessed, for any cause, or if Landlord obtains
possession of the Premises by reason of the violation by Tenant of any of the
terms of this Lease.


 
18

--------------------------------------------------------------------------------

 
 
(h)           In addition to the foregoing remedies set forth in this Article 18
and all other remedies available at law or in equity, and regardless of whether
or not an Event of Default has occurred under this Lease, if Tenant has failed
to perform any of its duties, obligations, covenants or agreements under this
Lease, Landlord may give notice to Tenant that it has failed to perform any such
duty, obligation, covenant or agreement (herein called a “Notice of Breach”) and
may thereafter pursue any rights or remedies available to it at law or in equity
including, without limitation, filing a suit for damages (but as to the amount
of damages, with appropriate credit to be given for amounts paid to Landlord
under Article 18(f) and 18(g)) as a result of such breach or a suit for specific
performance of any such duties, obligations, covenants or agreements.  Any
Notice of Breach delivered under this Article 18(h) or any such rights or
remedies pursued by Landlord shall not be deemed to be a notice of default under
any provision of this Article 18 and shall not result, with or without the
passage of time, in an Event of Default existing under this Lease; provided,
that the delivery of any such Notice of Breach shall not limit Landlord's right
to subsequently deliver notice (with respect to the same event or condition
which is the subject of such Notice of Breach or any other event or condition)
which will declare or, with the passage of time, result in an Event of Default
hereunder.  Further, after delivery of any such Notice of Breach, but without
notice in the event of an emergency, if Tenant fails to cure such breach during
the time that Tenant has to cure such breach under Article 18(a) above, Landlord
may do whatever is reasonably necessary to cure such breach as may be
appropriate under the circumstances for the account of and at the expense of
Tenant.  All reasonable sums so paid by Landlord and all reasonable costs and
expenses (including, without limitation, attorneys' fees and expenses) so
incurred, together with interest thereon at the Lease Default Rate from the date
of payment, shall constitute Additional Rent payable by Tenant under this Lease
and shall be paid by Tenant to Landlord on demand.
 
19.  LANDLORD DEFAULT
 
In the event of any default by Landlord under this Lease (“Landlord Default”),
Tenant may give Landlord written notice specifying such Landlord Default and, if
Tenant shall do so, then Landlord shall have thirty (30) days in which to cure
any such Landlord Default; provided, however, that if the nature of the Landlord
Default is such that more than thirty (30) days are required for its cure, then
Landlord shall not be in default if Landlord commences to cure within said
thirty (30) days and thereafter diligently prosecutes the same to
completion.  In the event that Landlord shall remain in default following its
said right to cure, then, in addition to any other rights to damages or specific
performance available to Tenant, Tenant may cure such Landlord Default on behalf
of Landlord by doing the necessary work and/or making the necessary payments,
and billing Landlord for the reasonable costs thereof, which Landlord agrees to
pay to Tenant within thirty (30) days of receipt of Tenant's demand therefor and
reasonable evidence of the cost of the same; provided, however, Tenant shall
have no right to terminate this Lease as a result of a Landlord Default, or
deduct any of the cost from any Fixed Rent, Additional Rent, or other charges
due hereunder.


20.  RENT PAYMENTS
 
(a)           If Landlord's interest in this Lease shall pass to another, or if
the Fixed Rent or Additional Rent hereunder shall be assigned, or if a party
other than Landlord, shall become entitled to collect the Fixed Rent or
Additional Rent due hereunder, then, notice thereof shall be given to Tenant and
Guarantor by Landlord in writing, or, if Landlord is an individual and shall
have died or become incapacitated, by Landlord's legal representative,
accompanied by due proof of the appointment of such legal representative. Until
such notice and proof shall be received by Tenant, Tenant may continue to pay
the Fixed Rent or Additional Rent due hereunder to the one to whom, and in the
manner in which, the last preceding installment of Fixed Rent or Additional Rent
hereunder was paid, and each such payment shall fully discharge Tenant’s
obligation for that month’s Fixed Rent or Additional Rent, as applicable, if
paid in full.


 
19

--------------------------------------------------------------------------------

 


(b)           Tenant shall not be obligated to recognize any agent for the
collection of Fixed Rent or otherwise authorized to act with respect to the
Premises until written notice of the appointment and the extent of the authority
of such agent shall be given to Tenant by the one appointing such agent.


(c)           Tenant shall have no obligation to pay Fixed Rent or any other
amount due hereunder until Tenant has received a properly completed and executed
Internal Revenue Service form W-9, Request for Taxpayer Identification Number
and Certificate or any successor form or any similar form and/or such other
information and/or form from Landlord that is required by the Internal Revenue
Service and/or by any other federal, state or local governmental taxing
authority having jurisdiction to require the furnishing of any form or
information by Landlord from time to time (or other evidence of Landlord’s
United States Social Security Number or Federal Employee Identification Number
reasonably satisfactory to Tenant), in order to allow the requesting party to
make a payment under this Lease or any related agreement without any deduction
or withholding for or on account of any tax, with any such form or document to
be accurate and completed in a manner reasonably satisfactory to such other
party and to be executed and to be delivered with any required certification;
however, to the extent such failure causes a backup tax withholding obligation
to be imposed on Tenant, Tenant may withhold such amounts from any payments due
to or for the benefit of Landlord under this Lease.  The provisions of Article
shall be enforceable by an action for specific performance or an action for
actual damages against any party failing to comply with its obligations
thereunder.


 
20

--------------------------------------------------------------------------------

 
 
21.  HOLDOVER
 
If Tenant shall hold over after the expiration date of the Term, or if Tenant
shall hold over after the date specified in any termination notice given by
Tenant then, in either such event, Tenant shall be a month-to-month Tenant on
the same terms as herein provided, except that the monthly Fixed Rent will be
1.5 times the monthly Fixed Rent payable by Tenant for the last full calendar
month of Tenant's tenancy hereunder.  


22.  NOTICES
 
Whenever, pursuant to this Lease, notice or demand shall or may be given to
either of the parties by the other, and whenever either of the parties shall
desire to give to the other any notice or demand with respect to this Lease or
the Premises, each such notice or demand shall be in writing, and any Laws to
the contrary notwithstanding, shall not be effective for any purpose unless the
same shall be given or served as follows: by mailing the same to the other party
by registered or certified mail, return receipt requested, or by overnight
courier service provided a receipt is required, at its Notice Address set forth
in Part I hereof, or at such other address as either party may from time to time
designate by notice given to the other. The date of receipt of the notice or
demand shall be deemed the date of the service thereof (unless the notice or
demand is not received or accepted in the ordinary course of business, in which
case the date of mailing shall be deemed the date of service thereof).


23.  SATELLITE COMMUNICATIONS DISH AND EQUIPMENT
 
Notwithstanding anything to the contrary in this Lease, Tenant may install,
maintain, and replace, on the roof of the Building or in the Building, a
satellite communications dish and related equipment.  Tenant shall do so at its
own cost and in accordance with all Laws, and shall defend, indemnify and hold
Landlord harmless from and against any claims, costs or expenses incurred by
Landlord as a result of such installation, maintenance or replacement by Tenant,
Tenant’s employees, agents, or any independent contractor hired by Tenant in
connection with such installation.  At Landlord's request, Tenant shall
coordinate any roof installation hereunder with Landlord's roofing contractor.
 
24.  EXCLUSIVE
 
(a)           If Landlord or any of its controlling parties hold or acquire any
interest in any land immediately adjacent to the Premises or at the same
intersection as the Premises, in the event that the Premises is located at an
intersection (whether accomplished directly by direct ownership, or indirectly
through the use of leases, cross-easement agreements or similar documents),
during the Term, Landlord agrees that Landlord shall not allow any of the
premises on such land to be leased or to be used for the primary purpose of a
health and beauty aids store, a drug store, a vitamin store, a business
providing photo finishing or photo processing services, and/or operation of a
pharmacy. This Article 24(a) shall not be deemed to restrict Landlord for
leasing to a grocery store, big box retailers such as Walmart, Kmart, Target,
large grocery store chain or any other tenant which may sell health and beauty
aids, medicine, vitamins, photo services or have a pharmacy inside the leased
space provided such services are not such tenant’s primary business purpose.


 
21

--------------------------------------------------------------------------------

 


(b)           As used in this Lease: the term "operation of a pharmacy" shall
mean any dispensing, distribution or furnishing of prescription drugs for a fee
or profit or a facility which accepts prescriptions from customers which are
filled elsewhere and delivered to the customers.  The distribution or furnishing
of free samples of prescription drugs by physicians, dentists, other health care
practitioners, or entities such as clinics or health maintenance organizations,
shall not be deemed the “operation of a pharmacy”; a "health and beauty aids
store" shall mean a store which devotes more than the lesser of fifteen (15%) of
its retail selling space or 1,500 square feet to the display and sale of health
and beauty aids; a “vitamin store” shall mean a store which devotes more than
the lesser of five percent (5%) of its retail selling space or 500 square feet
to the display and sale of vitamins.


(c)           If Landlord shall violate any of the provisions of this Article
and shall not cure such violation within sixty (60) days after receipt of
Tenant’s notice thereof, Tenant, at any time thereafter, upon ten (10) days
prior written notice to Landlord, may terminate this Lease.


25.  MAINTENANCE OF PARKING AND OTHER EXTERIOR AREAS
 
With respect to the parking and other exterior areas of the Premises, Tenant
shall be responsible for: repairing, resurfacing, repaving, re-striping, and
resealing, of the parking areas; repair of all curbing, sidewalks and
directional markers; removal of snow and ice; landscaping; and provision of
adequate lighting during all hours of darkness that Tenant shall be open for
business.


26.  TAXES
 
(a)           During the Term, Tenant agrees to timely pay all Tax authorities
for all real estate taxes and all assessments which have heretofore or may
hereafter be levied against the Premises (collectively, “Taxes”) with respect to
each tax fiscal year (or portion thereof) whether occurring prior to or after
the Date of Rent Commencement.
 
(b)           At Tenant's sole cost, Tenant may contest (including seeking an
abatement or reduction of) any Taxes agreed to be paid hereunder; provided that
Tenant first shall satisfy any requirements of Laws, including, if required,
that the Taxes be paid in full before being contested. At Tenant's sole cost and
expense, Landlord shall assist Tenant as reasonably necessary with respect to
any such contest, including joining in and signing applications or pleadings.
Any rebate received shall belong to Tenant if such rebate is attributable to
time periods during the Term.


(c)           If Landlord shall become aware that the Premises is being sold at
a tax sale due to Tenant's delinquent payment of Taxes, and if Landlord shall
pay the delinquent Taxes in order to prevent such sale, then,  the following
amounts shall be due to Landlord from Tenant as additional rent:  an amount
equal to the Taxes, interest, and penalties so paid by Landlord; all reasonable
charges (including reasonable attorneys fees) incurred by Landlord in preventing
such sale; and interest on all of the foregoing at the rate of ten percent (10%)
per annum.


(d)           Tenant agrees to pay to all Tax authorities all personal property
taxes which may be levied against Tenant's merchandise, trade fixtures, and
other personal property in and about the Premises.


 
22

--------------------------------------------------------------------------------

 


(e)           Upon request of Tenant, Landlord agrees to execute and deliver a
power of attorney granting Tenant (or any officer of Tenant) the right to
execute, acknowledge and deliver real estate tax returns, statements and other
real estate tax-related instruments, and to pay real estate taxes, on behalf of
Landlord with respect to the Premises.  In order to induce the Landlord to
execute any such power of attorney, and without limitation of the obligations of
the Tenant under this Lease, Tenant shall indemnify, defend and save harmless
Landlord for, from and against any and all losses, liabilities, damages,
penalties, judgments, actions, suits, proceedings, claims, demands, assessments,
costs and expenses, including, without limitation, reasonable legal fees and
expenses, which may arise as a result of any action or failure to act by Tenant
or any other person named under any such power of attorney.  Tenant also agrees
that it shall, at its sole cost and expense, defend any and all suits or
actions, just or unjust, which may be brought against Landlord (or in which
Landlord may be impleaded) with respect to said power of attorney, and shall
indemnify and hold Landlord harmless from any liabilities, judgments,
settlements and other amounts arising in connection with any such suits or
actions.


27.  INSURANCE
 
(a)           Tenant shall maintain All-Risk insurance (i.e., Cause of
Loss-Special Form or equivalent) for the Building for at least 100% of its
reasonable replacement value. Said All-Risk policy shall be written without any
coinsurance and not exclude flood coverage if the Premises is located in a Flood
Zone A or V, and shall not exclude earthquake coverage. Tenant’s coverage shall
include damage from windstorm, and law and ordinance coverage. Tenant also shall
maintain commercial General Liability coverage, including Broad Form
Endorsement, on an occurrence basis in combined policy limits of not less than
$5,000,000 per occurrence per location for bodily injury and for property damage
with respect to the Premises. If the foregoing coverage limit shall become
inadequate or less than that commonly maintained by prudent tenants in similar
buildings in the area in which the Premises are located by tenants making
similar uses, Tenant shall increase its insurance limits to such amount as is
commonly maintained by such prudent tenants making similar uses.


(b)           Any insurance maintained by Tenant pursuant to this Article 27
shall name Landlord and its mortgagee as additional insureds and/or loss payees,
as appropriate, as their respective interests may appear and be written on a
primary and non-contributory basis. Upon Landlord's request, Tenant shall
deliver to Landlord and any mortgagee a certificate or evidence of such
insurance required herein or make such certificate or evidence available to
Landlord and any such mortgagee by way of access to a website or similar means.


(c)           Tenant warrants and agrees that all proceeds received from such
All-Risk insurance shall be used in the first instance in accordance with
Tenant’s obligations under Article 9 hereof, and unless provided otherwise in
Article 9, any surplus shall be retained by Tenant.


(d)           Tenant may carry such All-Risk and Commercial General Liability
insurance by way of a Business Owners Policy ("BOP"), or any equivalent thereof.


 
23

--------------------------------------------------------------------------------

 
 
(e)           Tenant may carry such All-Risk and/or Commercial General Liability
insurance through blanket insurance covering the Premises and other locations of
Tenant and/or of Tenant's affiliates.


(f)           All insurance coverage required to be carried hereunder: shall be
carried with insurance companies licensed to do business in the state in which
the Premises is located; shall be rated in the then-most current Best's
Insurance Guide (or any successor thereto)or equivalent as having a general
policyholder rating of A- or better and a financial rating of "VIII" or better;
and shall require the insured’s insurance carrier to notify the other party
hereto at least thirty (30) days prior to any cancellation or material
modification of such insurance.   Any insurance policy may be written with a
deductible of not more than five hundred thousand ($500,000) dollars; provided
that unless the long-term unsecured debt of Tenant or Guarantor is rated BBB or
better by Standard & Poor’s and Baa2 or better by Moody’s, said deductible
amounts may not exceed three hundred fifty thousand ($350,000) dollars.


28.  LANDLORD'S TITLE
 
Landlord warrants and covenants that, from and after the acquisition of the
Premises and Building by Landlord, Landlord shall not enter into any restrictive
covenants or other agreements, which would prevent Tenant from occupying the
Premises for the purposes permitted by Article 3 of this Lease, or prevent the
full use of the parking areas as herein set forth.


29.  QUIET ENJOYMENT
 
Landlord warrants and agrees that Tenant, on paying the Fixed Rent, Additional
Rent and other charges due hereunder and performing all of Tenant’s other
obligations pursuant to this Lease, shall and may peaceably and quietly have,
hold, and enjoy the Premises for the full Term, free from molestation, eviction,
or disturbance by Landlord or by any other person(s) lawfully claiming by,
through or under Landlord.


30.  NO BROKERS
 
Landlord and Tenant each represent and warrant that it has had no dealings or
conversations with any real estate broker in connection with the negotiation and
execution of this Lease.  Landlord and Tenant each agree to defend, indemnify
and hold harmless the other against all liabilities arising from any claim of
any real estate brokers, including cost of counsel fees, resulting from their
respective acts.


31.  TENANT TO COMPLY WITH MATTERS OF RECORD
 
Tenant agrees to perform all obligations of Landlord and pay all costs, expenses
and other amounts (including, without limitation, any liquidated damages) which
Landlord or Tenant may be required to pay in accordance with, and to comply and
cause the Premises to comply in all respects with all of the terms and
conditions of, any reciprocal easement agreement or any other agreement or
document of record now affecting the Premises (including, without limitation,
those matters described on Exhibit C hereto) or hereafter executed or filed with
Tenant's written consent (each, herein referred to as a “Matter of Record,” and
collectively as the “Matters of Record”) during the Term.  Further, Tenant shall
operate the Premises in such a manner as to prevent any repurchase right,
purchase option, right of reversion, or other right which could result in the
divestiture of title from Landlord under any Permitted Encumbrance or any other
Matter of Record.  TENANT SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS LANDLORD AND
LENDER AND ALL OTHER INDEMNIFIED PARTIES FROM ANY CLAIM, LOSS OR DAMAGE SUFFERED
BY LANDLORD OR LENDER OR SUCH INDEMNIFIED PARTIES BY REASON OF TENANT'S FAILURE
TO PERFORM ANY OBLIGATIONS OR PAY ANY COSTS, EXPENSES OR OTHER AMOUNTS
(INCLUDING, WITHOUT LIMITATION, LIQUIDATED DAMAGES) AS REQUIRED UNDER ANY
MATTERS OF RECORD OR COMPLY AND CAUSE THE PREMISES TO COMPLY WITH THE TERMS AND
CONDITIONS OF ANY MATTERS OF RECORD DURING THE TERM.


 
24

--------------------------------------------------------------------------------

 
 
32.  TRANSFER OF TITLE
 
(a)           Landlord may freely transfer title to the Premises and this Lease
without the consent of Tenant; however, Landlord shall give Tenant notice of any
such transfer by delivery of a Notice of Transfer in substantially the form
attached to this Lease as Exhibit T-1. Until Landlord gives Tenant notice in
accordance with the terms of this Lease, or Tenant receives notice of a transfer
by Landlord, Tenant may deal with Landlord as if it continued to be the owner of
the Premises.  If a controlling ownership interest in Landlord is transferred
and, in connection therewith, the address for notices to Landlord is changed,
Landlord shall give Tenant notice of the transfer of such controlling ownership
interest by delivery of a Notice of Transfer in substantially the form attached
to this Lease as Exhibit T-2; and provided, that until Landlord gives, or Tenant
receives, notice of such transfer and new address Tenant may correspond with the
current owner of a controlling interest in Landlord at the prior address for
notices to Landlord.  Whenever Landlord shall give Tenant notice of any such
transfer, as provided in this Article, Landlord shall deliver to Tenant a
properly completed and executed Internal Revenue Service Form W-9, Request for
Taxpayer Identification Number and Certification, or any successor form or any
similar form and/or such other information or form from Landlord that is
required by the Internal Revenue Service and/or by any other federal, state or
local taxing authority having jurisdiction to require the furnishing of any form
or information from time to time (or other evidence of Landlord’s United States
Social Security Number or Federal Employee Identification Number reasonably
satisfactory to Tenant), in order to allow the requesting party to make a
payment under this Lease or any related agreement without any deduction or
withholding for or on account of any tax, with any such form or document to be
accurate and completed in a manner reasonably satisfactory to such other party
and to be executed and to be delivered with any required certification; however,
to the extent such failure causes a backup tax withholding obligation to be
imposed on Tenant, Tenant may withhold such amounts from any payments due to or
for the benefit of Landlord under this Lease.
 
(b)           In the event of any transfer(s) of the title to the Premises,
Landlord (and in the case of any subsequent transfer, the then-grantor)
automatically shall be relieved from and after the date of such transfer, of all
liability with respect to the performance of any obligations on the part of said
Landlord contained in this Lease thereafter to be performed; provided that any
amount then due and payable to Tenant by Landlord (or the then-grantor), and any
other obligation then to be performed by Landlord (or the then-grantor) under
this Lease, either shall be paid or performed by Landlord (or the then-grantor)
or such payment or performance assumed by the transferee; it being intended
hereby that the covenants, conditions and agreements contained in this Lease on
the part of Landlord shall, subject to the foregoing, be binding on Landlord,
its successors and assigns, only during and with respect to their respective
successive period of ownership.


 
25

--------------------------------------------------------------------------------

 
 
33.  NO CONTINUOUS OPERATION
 
Anything in this Lease, express or implied, to the contrary notwithstanding,
subject to complying with the provisions of Section 31, Landlord agrees that
Tenant shall be under no duty or obligation, either express or implied, to open,
or thereafter to continuously conduct, its business in the Premises at any time
during the Term.


34.  HAZARDOUS MATERIALS
 
(a)           For the purposes hereof, the term “Hazardous Materials” shall
include, without limitation, any material, waste or substance which is (i)
included within the definitions of “hazardous substances,” “hazardous
materials,” “toxic substances,” or “hazardous wastes” in or pursuant to any
Laws, or subject to regulation under any Law; (ii) listed in the United States
Department of Transportation Optional Hazardous Materials Table, 49 C.F.R.
Section 172.101, as enacted as of the date hereof or as hereafter amended, or in
the United States Environmental Protection Agency List of Hazardous Substances
and Reportable Quantities, 40 C.F.R. Part 302, as enacted as of the date hereof
or as hereafter amended; or (iii) explosive, radioactive, asbestos, a
polychlorinated biphenyl, petroleum or a petroleum product or waste oil.  The
term “Environmental Laws” shall include all Laws pertaining to health,
industrial hygiene, Hazardous Materials or the environment, including, but not
limited to each of the following, as enacted as of the date hereof or as
hereafter amended: the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §9601 et seq.; the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §6901 et seq.; the Toxic Substance Control Act,
15 U.S.C. §2601 et seq.; the Water Pollution Control Act (also known as the
Clean Water Act), 33 U.S.C. §1251 et seq.; the Clean Air Act, 42 U.S.C. §7401 et
seq.; and the Hazardous Materials Transportation Act, 49 U.S.C. §5101 et seq.


 
26

--------------------------------------------------------------------------------

 
 
(b)           Tenant represents and warrants to Landlord and Lender that, except
as disclosed in the environmental reports listed on Exhibit F hereto, (i)
neither the Premises, nor any portion thereof, has been used by Tenant or, to
the best of Tenant's knowledge, by any prior owner for the generation,
manufacture, storage, handling, transfer, treatment, recycling, transportation,
processing, production, refinement or disposal (each, a “Regulated Activity”) of
any Hazardous Materials; and (ii) to the best of Tenant's knowledge, there are
no Hazardous Materials present on, in or under the Premises or any portion
thereof except to the extent expressly permitted by the terms of this Article
34(b).  Tenant covenants it (i) will comply, and will cause the Premises to
comply, with all Environmental Laws applicable to the Premises, (ii) will not
use, and shall prohibit the use of the Premises for Regulated Activities or for
the storage, handling or disposal of Hazardous Materials (other than in
connection with the operation and maintenance of the Premises and in
commercially reasonable quantities as a consumer thereof, subject to compliance
with applicable Laws), (iii) (A) will not install or permit the installation on
the Premises of any asbestos or asbestos-containing materials (except in
compliance with all applicable Environmental Laws), underground storage tanks or
surface impoundments and shall not permit there to exist any petroleum
contamination in violation of applicable Environmental Laws originating on the
Premises, and (B) with respect to any petroleum contamination on the Premises
which originates from a source off the Premises, Tenant shall notify all
responsible third parties and appropriate government agencies (collectively,
"Third Parties") and shall prosecute the cleanup of the Premises by such Third
Parties, including, without limitation, undertaking legal action, if necessary,
to enforce the cleanup obligations of such Third Parties and, to the extent not
done so by such Third Parties and to the extent technically feasible and
commercially practicable, Tenant shall remediate such petroleum contamination,
and (iv) shall cause any alterations of the Premises to be done in a way which
complies with applicable Laws relating to exposure of persons working on or
visiting the Premises to Hazardous Materials and, in connection with any such
alterations, shall remove any Hazardous Materials present upon the Premises
which are not in compliance with applicable Environmental Laws or which present
a danger to persons working on or visiting the Premises.
 
Notwithstanding any provision of this Lease to the contrary, Landlord agrees
that Tenant may sell household and automotive cleaners and other chemicals
(including, without limitation, motor oil) in standard retail containers as are
commonly sold by supermarkets, discount stores, and/or drugstores.  Storage of
such chemicals in commercially reasonable quantities for sale by Tenant is also
permitted.  Additionally, Landlord agrees that Tenant may use household and
commercial cleaners and chemicals to maintain the Premises, and additional
chemicals necessary to perform on site photoprocessing activities, provided that
such use and photoprocessing activities are in compliance with all Environmental
Laws.  Landlord and Tenant acknowledge that any or all of the cleaners and
chemicals described in this paragraph may constitute Hazardous
Materials.  However, Tenant may sell, use, store and dispose of same as herein
set forth, provided, that in doing so Tenant complies with all Laws.  For the
purposes of subdivisions (c) and (d) of this Article, the term "Hazardous
Materials" shall exclude the Hazardous Materials used as permitted in this
paragraph.


 
27

--------------------------------------------------------------------------------

 
 
(c)           If, at any time during the Term, Hazardous Materials shall be
found in, on or under the Premises, then Tenant shall (at Tenant's sole
expense), or shall cause such responsible Third Parties to, promptly commence
and diligently prosecute to completion all investigation, site monitoring,
containment, cleanup, removal, restoration or other remedial work of any kind or
nature (collectively, “Remedial Work”) to the extent required by Environmental
Laws, and in compliance with Environmental Laws, and at Tenant's sole cost;
provided, that except as otherwise expressly provided in this subparagraph (c),
in the event that Tenant (rather than a Third Party) is performing the Remedial
Work, Landlord shall not be required to accept any institutional control (such
as a deed restriction) that restricts the permitted use of the Premises or any
real property as a condition to any remedial plan approved by any governmental
agency in connection with such Remedial Work.  The Remedial Work required of
Tenant under this Lease shall be limited to achieving clean-up standards
applicable to commercial use of the Premises as provided herein (“Commercial
Closure”), if allowed under applicable Environmental Laws and if approved by the
applicable governmental authority with jurisdiction over the Premises, Hazardous
Materials and Remedial Work; provided, that the Hazardous Materials left in
place would not reasonably be expected to cause or threaten to cause current or
future migration of such Hazardous Materials from the environmental media in
which such Hazardous Materials are present to other environmental media or to
other properties in excess of applicable regulatory standards permitted under
applicable Laws; and provided, further, that whether Tenant or a Third Party is
performing the Remedial Work, nothing contained in this Article 34(c) shall be
deemed to limit the obligations of the Tenant under any other provision of this
Article 34 including, without limitation, the indemnification obligations of the
Tenant under Article 34(e) of this Part II.  In the event that Tenant (rather
than a Third Party) is performing the Remedial Work and an institutional control
(such as a deed restriction, environmental land use restriction, or activity and
use limitation) that restricts the permitted use of or activities on the
Premises (hereinafter a “Restriction”) is required in order to achieve
Commercial Closure, prior to submitting any proposed plan for Remedial Work to a
governmental authority which proposes such a Restriction or performing or
implementing such Remedial Work or actually recording any Restriction in the
relevant real property records, Tenant shall submit such Restriction to Landlord
for review and approval.  Landlord shall not unreasonably withhold or delay its
approval of any such Restrictions proposed by Tenant (i) so long as the
condition set forth in subpart (iii) of this sentence is satisfied, which
require that the Premises not be used for residential purposes, for a day care
facility, or for agricultural purposes, (ii) so long as the condition set forth
in subpart (iii) of this sentence is satisfied and the Premises are adequately
served by a municipal water supply, which prohibit the use of the ground water
underlying the Premises, or (iii) so long as such Restrictions would not
reasonably be likely to result in a material decrease in the fair market value
of the Premises based upon the use of the Premises as commercial property, would
not reasonably be likely to materially affect the marketability of the Premises
or the ability to obtain financing secured by the Premises based upon the use of
the Premises as commercial property, and would not reasonably be likely to
create ongoing monitoring or reporting obligations with respect to the
Premises.  If any Third Party is completing any Remedial Work with respect to
the Premises and, in connection therewith, either Landlord's or Tenant's consent
is required prior to implementing any institutional controls that restrict the
permitted use of the Premises, then Tenant shall not consent to or accept such
controls without the prior written consent of Landlord, and Landlord shall not
be required to accept or consent to such institutional controls except as
otherwise provided in this subparagraph (c).
 
(d)           To the extent that Tenant has knowledge thereof, Tenant shall
promptly provide notice to Landlord and Lender of any of the following matters
which are not specified in the Environmental Reports described on Exhibit F
hereto:


(i)           any proceeding or investigation commenced or threatened by any
governmental authority with respect to the presence of any Hazardous Material
affecting the Premises;


(ii)          any proceeding or investigation commenced or threatened by any
governmental authority, against Tenant or Landlord, with respect to the
presence, suspected presence, release or threatened release of Hazardous
Materials from any property owned by Landlord;


(iii)         all written notices of any pending or threatened investigation or
claims made or any lawsuit or other legal action or proceeding brought by any
person against (A) Tenant or Landlord or the Premises, or (B) any other party
occupying the Premises or any portion thereof, in any such case relating to any
loss or injury allegedly resulting from any Hazardous Material or relating to
any violation or alleged violation of Environmental Laws;


 
28

--------------------------------------------------------------------------------

 
 
(iv)        the discovery of any occurrence or condition on the Premises, of
which Tenant becomes aware and which is not corrected within ten (10) days, or
written notice received by Tenant of an occurrence or condition on any real
property adjoining or in the vicinity of the Premises, which reasonably could be
expected to lead to the Premises or any portion thereof being in violation of
any Environmental Laws or subject to any restriction on ownership, occupancy,
transferability or use under any Environmental Laws or which might subject
Landlord or Lender to any Environmental Claim.  "Environmental Claim" means any
claim, action, investigation or written notice by any person alleging potential
liability (including, without limitation, potential liability for investigatory
costs, cleanup costs, governmental response costs, natural resource damages,
property damages, personal injuries or penalties) arising out of, based on or
resulting from (A) the presence, or release into the environment, of any
Hazardous Materials at or from the Premises, or (B) circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law; and


(v)         the commencement and completion of any Remedial Work.


(e)           TENANT SHALL BE SOLELY RESPONSIBLE FOR AND SHALL DEFEND,
REIMBURSE, INDEMNIFY AND HOLD EACH INDEMNIFIED PARTY HARMLESS FROM AND AGAINST
ALL DEMANDS, CLAIMS, ACTIONS, CAUSES OF ACTION, ASSESSMENTS, LOSSES, DAMAGES,
LIABILITIES (INCLUDING, WITHOUT LIMITATION, STRICT LIABILITIES), INVESTIGATIONS,
WRITTEN NOTICES, COSTS AND EXPENSES OF ANY KIND (INCLUDING, WITHOUT LIMITATION,
DIMINUTION IN PROPERTY VALUE AND REASONABLE EXPENSES OF INVESTIGATION BY
ENGINEERS, ENVIRONMENTAL CONSULTANTS AND SIMILAR TECHNICAL PERSONNEL AND
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL), ARISING OUT OF, IN RESPECT OF OR
IN CONNECTION WITH (I) TENANT'S BREACH OF ITS REPRESENTATIONS, WARRANTIES,
COVENANTS OR OBLIGATIONS IN THIS LEASE, (II) THE OCCURRENCE OF ANY REGULATED
ACTIVITY AT, ON OR UNDER THE PREMISES AT ANY TIME DURING OR PRIOR TO THE TERM OF
THIS LEASE, (III) ANY ENVIRONMENTAL CLAIM WITH RESPECT TO THE PREMISES AGAINST
ANY INDEMNIFIED PARTY OR ANY PERSON WHOSE LIABILITY FOR SUCH ENVIRONMENTAL CLAIM
LANDLORD OR TENANT HAS OR MAY HAVE ASSUMED OR RETAINED EITHER CONTRACTUALLY OR
BY OPERATION OF LAW (PROVIDED, THAT, EXCEPT FOR LIABILITIES OF LANDLORD ASSUMED
OR RETAINED BY OPERATION OF LAW, WITHOUT THE CONSENT OF TENANT NO ENVIRONMENTAL
LIABILITY CONTRACTUALLY ASSUMED OR CONTRACTUALLY RETAINED BY LANDLORD SHALL
INCREASE THE LIABILITY OF TENANT UNDER THIS ARTICLE 34(e) IN EXCESS OF THAT
LIABILITY OF TENANT OTHERWISE EXPRESSLY PROVIDED HEREUNDER), (IV) THE RELEASE,
THREATENED RELEASE OR PRESENCE OF ANY HAZARDOUS MATERIALS AT, ON, UNDER OR FROM
THE PREMISES, REGARDLESS OF HOW DISCOVERED BY TENANT, LANDLORD OR ANY
THIRD-PARTY, EXCEPT TO THE EXTENT THAT TENANT CAN DEMONSTRATE THAT SUCH RELEASE,
THREATENED RELEASE OR PRESENCE OCCURRED SOLELY SUBSEQUENT TO THE TERM OF THIS
LEASE (PROVIDED, THAT, IF AT THE END OF THE TERM OF THIS LEASE, TENANT SHALL
PROVIDE TO LANDLORD AN ENVIRONMENTAL ASSESSMENT OF THE PREMISES DATED NOT
EARLIER THAN THE LAST DAY OF THE TERM OF THIS LEASE AND PREPARED BY A CONSULTANT
REASONABLY ACCEPTABLE TO LANDLORD AND LENDER WHICH CONCLUDES THAT NO RECOGNIZED
ENVIRONMENTAL CONDITIONS EXIST ON THE PREMISES AND, WITH RESPECT TO ANY
PREVIOUSLY IDENTIFIED RECOGNIZED ENVIRONMENTAL CONDITIONS, WHICH EVIDENCES
APPROPRIATE INVESTIGATION AND, IF NECESSARY, REMEDIATION OF ALL SUCH
ENVIRONMENTAL CONDITIONS, THEN THIS SUBPART (IV) SHALL BE DEEMED TO READ AS
FOLLOWS: "THE RELEASE, THREATENED RELEASE OR PRESENCE OF ANY HAZARDOUS MATERIALS
AT, ON, UNDER OR FROM THE PREMISES AT ANY TIME DURING OR PRIOR TO THE TERM OF
THIS LEASE REGARDLESS OF HOW DISCOVERED BY TENANT, LANDLORD OR ANY
THIRD-PARTY"), (V) ANY REMEDIAL WORK REQUIRED TO BE PERFORMED PURSUANT TO ANY
ENVIRONMENTAL LAW OR THE TERMS HEREOF WITH RESPECT TO MATTERS ARISING OR
OCCURRING PRIOR TO OR DURING THE TERM, OR (VI) ANY MATTERS ARISING UNDER OR
RELATING TO ANY ENVIRONMENTAL LAW AND RELATING TO THE TENANT OR THE PREMISES.


 
29

--------------------------------------------------------------------------------

 
 
(f)           Upon Landlord's request, at any time after the occurrence and
during the continuation of an Event of Default hereunder or at such other time
as Landlord has reasonable grounds to believe that Hazardous Materials (except
to the extent those substances are permitted to be used by Tenant under Article
34(b) of this Part II in the ordinary course of its business and in compliance
with all Environmental Laws) are or have been released, stored or disposed of on
or around the Premises or that the Premises may be in violation of the
Environmental Laws, Tenant shall provide, at Tenant's sole cost and expense, an
inspection or audit of the Premises prepared by a hydrogeologist or
environmental engineer or other appropriate consultant approved by Landlord and
Lender indicating the presence or absence of the reasonably suspected Hazardous
Materials on the Premises or an inspection or audit of the Premises prepared by
an engineering or consulting firm approved by Landlord and Lender indicating the
presence or absence of friable asbestos or substances containing asbestos on the
Premises.  If Tenant fails to provide such inspection or audit within thirty
(30) days after such request, Landlord may order the same, and Tenant hereby
grants to Landlord and Lender and their respective employees, contractors and
agents access to the Premises upon reasonable notice and a license to undertake
such inspection or audit.  The cost of such inspection or audit, together with
interest thereon at the Lease Default Rate from the date Tenant is provided with
written confirmation of costs incurred by Landlord until actually paid by
Tenant, shall be immediately paid by Tenant on demand.


 
30

--------------------------------------------------------------------------------

 
 
(g)           Without limiting the foregoing, where recommended by the
Environmental Reports listed on Exhibit F hereto and/or any other “Phase I” or
“Phase II” assessment and where the particular conditions on the Premises which
formed the basis for such recommendation still exist, Tenant shall establish and
comply with an operations and maintenance program relative to the Premises, in
form and substance acceptable to Landlord and Lender, prepared by an
environmental consultant reasonably acceptable to Landlord and Lender, which
program shall address any Hazardous Materials (including, without limitation,
asbestos-containing material or lead based paint) that may now or in the future
be detected on the Premises.  Without limiting the generality of the preceding
sentence, Landlord may require (i) periodic notices or reports to Landlord and
Lender in form, substance and at such intervals as Landlord may specify to
address matters raised in the Environmental Reports and/or a “Phase I” or “Phase
II” assessment, (ii) an amendment to such operations and maintenance program to
address changing circumstances, laws or other matters, (iii) at Tenant's sole
cost and expense, supplemental examination of the Premises by consultants
reasonably acceptable to Landlord and Lender to address matters raised in the
Environmental Reports listed on Exhibit F hereto and/or a “Phase I” or “Phase
II” assessment, (iv) access to the Premises upon reasonable notice, by Landlord
or Lender, and their respective agents or servicer, to review and assess the
environmental condition of the Premises and Tenant's compliance with any
operations and maintenance program, and (v) variation of the operation and
maintenance program in response to the reports provided by any such consultants.


(h)           The indemnity obligations of the Tenant and the rights and
remedies of the Landlord under this Article 34 shall survive the expiration or
termination of this Lease.


35.  TENANT'S INDEMNITY
 
Except to the extent that such liability is caused by the gross negligence or
tortious act or willful omission of Landlord, its agents, contractors, or
employees, and subject to Article 8, Tenant shall defend, indemnify and hold
Landlord harmless from all costs, expenses (including reasonable attorneys
fees), claims or demands of whatever nature arising from the following:


(i)            any willful, negligent or tortious act or omission on the part of
Tenant, its agents, contractors or employees; or


(ii)           any failure on the part of Tenant to perform or comply with any
of the covenants, agreements, terms, provisions, conditions or limitations
contained in this Lease to be performed or complied with by Tenant, its
sub-lessees, assignees, concessionaires, invitees, licensees or visitors,
including, but not limited to, violations of applicable Laws; or


(iii)          any damage or injury occurring in the Premises during the Term


In case any action or proceeding is brought against Landlord by reason of any
such claim, Tenant, upon written notice from Landlord, shall, at Tenant's
expense, resist or defend such action or proceeding.
 
 
31

--------------------------------------------------------------------------------

 
 
36.  LANDLORD'S INDEMNITY

 
Except to the extent that such liability is caused by the negligence or tortious
act or omission of Tenant, its agents, contractors, employees, sub-lessees,
assignees, concessionaires, invitees, licensees or visitors and subject to
Article 8, Landlord shall defend, indemnify and hold Tenant harmless from all
costs, expenses (including reasonable attorneys fees), claims or demands of
whatever nature arising from any grossly negligent or tortious act or willful
omission on the part of Landlord, its agents, contractors, or employees.


In case any action or proceeding is brought against Tenant by reason of any such
claim, Landlord, upon written notice from Tenant, shall, at Landlord's expense,
resist or defend such action or proceeding.


37.  ESTOPPEL CERTIFICATE
 
Landlord and Tenant agree to deliver to each other, from time to time as
reasonably requested in writing, and within a reasonable period of time after
receipt of such request, an estoppel certificate certifying that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the Lease is in full force and effect as modified and stating the
modifications), and the dates to which any Fixed Rent, Additional Rent, or other
charges due hereunder have been paid in advance, if any, together with such
other information as Landlord or Tenant may reasonably require with respect to
the status of the Lease and Tenant's use and occupancy of the Premises.


Notwithstanding the foregoing, Tenant shall not be required to deliver an
estoppel certificate in the case of any transfer of either the Premises, or of a
controlling interest in Landlord, unless and until Landlord provides Tenant with
a properly completed and executed Form W-9 or any successor form or any similar
forms and/or such other information and/or forms from Landlord that are required
by the Internal Revenue Service and/or any other federal, state or local taxing
authority having jurisdiction to require the furnishing of any form or
information by Landlord from time to time (or other evidence of Landlord’s
United States Social Security Number or Federal Employer Identification Number).


38.  NOTICE OF LEASE
 
Upon the request of either party hereto, Landlord and Tenant agree to execute a
short form Notice of Lease in recordable form, setting forth information
regarding this Lease, including, if available, the dates of commencement and
expiration of the Term and the Date of Rent Commencement.  Upon Tenant’s
request, Landlord shall record said Notice of Lease at Tenant’s expense.  As
used herein, the term “Notice of Lease” shall mean a short form notice of lease,
or declaration or similar document suitable to protecting Landlord’s and
Tenant’s interest hereunder.


 
32

--------------------------------------------------------------------------------

 
 
39.  NET LEASE; NON-TERMINABILITY
 
(a)           The obligations of Tenant hereunder shall be separate and
independent covenants and agreements, and Fixed Rent, Additional Rent and all
other sums payable by Tenant hereunder shall continue to be payable in all
events, and the obligations of Tenant hereunder shall continue during the Term,
unless the requirement to pay or perform the same shall have been terminated
pursuant to the provisions of Article 9 of this Part II.  This is an absolutely
net lease and Fixed Rent, Additional Rent and all other sums payable hereunder
by Tenant shall be paid without notice or demand, and without setoff,
counterclaim, recoupment, abatement, suspension, reduction or defense.  This
Lease is the absolute and unconditional obligation of Tenant, and the
obligations of Tenant under this Lease shall not be affected by any interference
with Tenant's use of any of the Premises for any reason, including, but not
limited to, the following:  (i) any damage to or destruction of any of the
Premises by any cause whatsoever (except as otherwise expressly provided in
Article 9 of this Part II), (ii) any Condemnation (except as otherwise expressly
provided in Article 10 of this Part II), (iii) the prohibition, limitation or
restriction of Tenant's use of any of the Premises, (iv) any eviction by
paramount title or otherwise, (v) Tenant's acquisition of ownership of any of
the Premises other than pursuant to an express provision of this Lease, (vi) any
default on the part of Landlord under this Lease or under any other agreement,
(vii) any latent or other defect in, or any theft or loss of any of the
Premises, (viii) any violation of Article 29 of this Part II by Landlord
(provided, that this Article 39(a)(vii) shall not limit Tenant's rights, if any,
to seek injunctive relief against Landlord for violation of said Article 20 of
this Part II), (ix) [Intentionally omitted], or (x) any other cause, whether
similar or dissimilar to the foregoing, any present or future Law to the
contrary notwithstanding.  All costs and expenses (other than depreciation,
interest on and amortization of debt incurred by Landlord, and costs incurred by
Landlord in financing or refinancing the Premises) and other obligations of
every kind and nature whatsoever relating to the Premises and the appurtenances
thereto and the use and occupancy thereof which may arise or become due and
payable with respect to the period which ends on the expiration or earlier
termination of the Term in accordance with the provisions hereof (whether or not
the same shall become payable during the Term or thereafter) shall be paid and
performed by Tenant.  Tenant shall pay all expenses related to the maintenance
and repair of the Premises, and all taxes and insurance costs. This Lease shall
not terminate and Tenant shall not have any right to terminate this Lease
(except as otherwise expressly provided in Article 9 or Article 10 of this Part
II), or to abate Fixed Rent or Additional Rent during the Term.


(b)           Landlord and Tenant agree that this Lease is a true lease and does
not represent a financing arrangement. Each party shall reflect the transaction
represented hereby in all applicable books, records and reports (including,
without limitation, income tax filings) in a manner consistent with “true lease”
treatment rather than “financing” treatment.


(c)           Tenant shall remain obligated under this Lease in accordance with
its terms and shall not take any action to terminate, rescind or avoid this
Lease, notwithstanding any bankruptcy, insolvency, reorganization, liquidation,
dissolution or other proceeding affecting Landlord or any action with respect to
this Lease which may be taken by any trustee, receiver or liquidator or by any
court.


40.  MISCELLANEOUS
 
(a)           This Lease shall be governed and construed in accordance with the
Laws of the state in which the Premises is located.


(b)           The headings of the Sections of Part I, and of the Articles of
Part II, are for convenient reference only, and are not to be construed as part
of this Lease.


 
33

--------------------------------------------------------------------------------

 


(c)          The language of this Lease shall be construed according to its
plain meaning, and not strictly for or against Landlord or Tenant; and the
construction of this Lease and of any of its provisions shall be unaffected by
any argument or claim that this Lease has been prepared, wholly or in
substantial part, by or on behalf of Tenant.


(d)          Landlord and Tenant each warrant and represent to the other, that
each has full right to enter into this Lease and that there are no impediments,
contractual or otherwise, to full performance hereunder.


(e)          This Lease shall be binding upon the parties hereto and shall inure
to the benefit of and be binding upon the heirs, executors, administrators,
successors and assigns of Landlord and the successors and assigns of Tenant.


(f)           In the event of any suit, action, or other proceeding at law or in
equity (collectively, “action”), by either party hereto against the other, by
reason of any matter arising out of this Lease, the prevailing party shall
recover, not only its legal costs, but also reasonable attorneys' fees (to be
fixed by the Court) for the maintenance or defense of said action, as the case
may be.


(g)          A waiver by either party of any breach(es) by the other of any one
or more of the covenants, agreements, or conditions of this Lease, shall not bar
the enforcement of any rights or remedies for any subsequent breach of any of
the same or other covenants, agreements, or conditions.


(h)          This Lease and the referenced exhibits set forth the entire
agreement between the parties hereto (and supersedes all prior agreements
between the parties relating to the Premises, including letters of intent) and
may not be changed or terminated orally or by any agreement unless such
agreement shall be in writing and signed by both Landlord and Tenant.


(i)           If any provision of this Lease or the application thereof to any
persons or circumstances shall to any extent be invalid or unenforceable, the
remainder of this Lease or the application of such provision to persons or
circumstances other than those to which it is held invalid or unenforceable
shall not be affected thereby, and each provision of this Lease shall be valid
and enforceable to the fullest extent permitted by Law.


(j)           The submission of this Lease for examination does not constitute a
reservation of or agreement to lease the Premises; and this Lease shall become
effective and binding only upon proper execution and unconditional delivery
thereof by Landlord and Tenant.


(k)          Landlord shall not be construed or held to be a partner, joint
venturer, or associate of Tenant in the conduct of its business; and the
relationship between the parties hereto is, and shall at all times remain, that
of landlord and tenant.

 
34

--------------------------------------------------------------------------------

 

(l)           Landlord shall cooperate with Tenant to the extent necessary for
Tenant to obtain any licenses, approvals, permits and/or other governmental
authorizations necessary to operate, construct, improve and/or renovate the
Premises for the purposes permitted by Article 3(a) of this Lease, including,
without limitation, any buildings, signs, and/or improvements situated on or to
be situated on the Premises or comprising a portion of the Premises, all subject
to the terms of this Lease; provided, that in no event shall Landlord be
obligated to incur (i) any costs or expenses in connection with its cooperation,
and all such costs and expenses shall be paid by Tenant, or (ii) any
indebtedness or monetary liabilities or obligations in connection with any such
cooperation.  Without limitation of any other provisions of this Lease, Tenant
shall indemnify, defend and hold Landlord harmless for, from and against any and
all liabilities, losses, damages, penalties, costs, expenses, causes of action,
suits, claims, demands or judgments of any nature whatsoever arising from or in
connection with Landlord’s cooperation under this Article.  Without limitation
of the foregoing, Landlord shall, upon request of Tenant, execute any
applications for liquor licenses (for off-premises consumption) and other
licenses, approvals, permits and other governmental authorizations and provide
any and all information requested by the licensing and/or permitting authority
with respect to Landlord, its officers, directors, members, managers, partners
and/or shareholders which may be required in order for the Tenant to sell
alcoholic beverages and other products at the Premises (provided the use shall
remain as set forth in Article 3(a) of this Lease) if and to the extent not
prohibited by Laws or matters of record and to obtain such licenses, approvals,
permits and other governmental authorizations; provided, that Tenant shall
maintain such information as confidential and will only disclose such
information as and to the extent required to obtain such licenses, approvals and
permits.


(m)         Landlord agrees, and any Lender, by accepting an assignment of this
Lease, agrees, that if no default shall have occurred and be continuing, then
upon request by Tenant (and only after all documentation required by Landlord
and such Lender to consummate the relevant transaction shall have been provided
to Landlord and such Lender), (i) to enter into or modify with Tenant, at
Tenant’s expense, such easements, covenants, waivers, approvals or restrictions
for utilities, parking or other matters as Tenant may desire for the operation
of the Premises (or for the benefit of any property adjacent or proximate to the
Premises presently or previously owned or ground leased by Tenant or an
affiliate of Tenant) (collectively, “Easements”) or (ii) to dedicate or
transfer, at Tenant’s expense,  minor non-essential unimproved portions of the
Premises for road, highway or other public purposes to the extent such
dedications or transfers are consistent with commercially reasonable development
of the Premises (the “Dedications”); provided, that Landlord and such mortgagee
of Landlord shall be obligated to take any such action only if (a) any such
Easements or Dedications do not adversely affect the value of the Premises (or
do not reduce the fair market value of the Premises by an amount greater than
the amount of the consideration being paid to Landlord for such Easements or
Dedications) or unreasonably render the use of the Premises dependent upon any
other property or unreasonably condition the use of the Premises upon the use of
any other property, (b) any such Easements or Dedications do not materially
impair Tenant’s use or operation of the Premises and is not detrimental in any
material respect to the proper conduct of Tenant’s business on the Premises, (c)
Tenant advises Landlord of the amount of the consideration, if any, being paid
for such Easements or Dedications and that Tenant considers the consideration,
if any, being paid for such Easements or Dedications to be fair and adequate,
and all such consideration is paid to Landlord if such consideration exceeds two
percent (2%) of the amount set forth on Exhibit D to this Lease, (d) for so long
as this Lease is in effect, Tenant will perform all obligations, if any, of
Landlord under the applicable instrument and Tenant will remain obligated under
this Lease in accordance with its terms, and (e) Tenant pays all out-of-pocket
costs and expenses incurred by Landlord and such mortgagee of Landlord in
connection with said Easements or Dedications including, without limitation,
reasonable attorneys’ fees, all of which (items (a) - (e) above) Tenant shall
certify to Landlord in writing (in the form of Schedule 3 to this Lease) at the
time the request is made for such Easements or Dedications.  Tenant’s request
shall also include (i) the authorized undertaking of Tenant and Guarantor, in
form and substance reasonably satisfactory to Landlord, to the effect that
Tenant and Guarantor will remain obligated hereunder and under the Guarantor’s
guaranty of this Lease to the same extent as if such Easements or Dedications
had not been made, (ii) confirmation of the lien priority of the Mortgage and
such instruments, certificates, surveys, title insurance policy endorsements and
opinions of counsel reasonably acceptable to Landlord or such mortgagee of
Landlord as Landlord or such mortgagee of Landlord may reasonably request, (iii)
a letter from an appropriate officer of Tenant, reasonably acceptable to
Landlord and such mortgagee of Landlord addressed to Landlord and such mortgagee
of Landlord establishing that the requirement of subpart (a) of the first
sentence of this subsection (m) has been satisfied, and that the Easements or
Dedications are not estimated to reduce the fair market value of the Premises by
an amount greater than the amount of the consideration being paid to Landlord
therefor, and (iv) such other instruments, certificates, title insurance policy
endorsements and opinions of counsel as such mortgagee of Landlord may
reasonably request.

 
35

--------------------------------------------------------------------------------

 
 
(n)          Notwithstanding any other provision of this Lease to the contrary,
in the event of the failure of any condition set forth herein or in the event of
a default, any remedy expressly set forth herein shall be the sole and exclusive
remedy of the party entitled to the same unless otherwise expressly provided.


(o)          Tenant represents and warrants to Landlord that each individual
executing this Lease on behalf of Tenant is authorized to do so on behalf of
Tenant, and that the entity(ies) or individual(s) constituting Tenant or which
may own or control Tenant or which may be owned or controlled by Tenant are not,
and during the Term of this Lease, shall not be, in violation of any Laws
relating to terrorism or money laundering.  Landlord represents and warrants to
Tenant that each individual executing this Lease on behalf of Landlord is
authorized to do so on behalf of Landlord, and that the entity(ies) or
individual(s) constituting Landlord or which may own or control Landlord or
which may be owned or controlled by Landlord are not, and during the Term of
this Lease, shall not be, in violation of any Laws relating to terrorism or
money laundering.


(p)          Landlord and Tenant each hereby waive any right to trial by jury in
any proceeding brought in connection with this Lease.


(q)          Time is of the essence of the payment and performance of the
obligations of Landlord and Tenant under this Lease.


41.  COUNTERPARTS
 
This Agreement may be executed in separate counterparts, each of which shall be
an original and all of which shall be deemed to be one and the same instrument.


42.  EXCULPATION OF LANDLORD
 
Anything contained herein to the contrary notwithstanding, any claim based upon
liability of Landlord under this Lease shall be enforced only against the
Landlord’s interest in the Premises and shall not be enforced against the
Landlord individually or personally other than with respect to fraud or the
misappropriation of insurance or Condemnation proceeds.  In no event shall any
partner, shareholder, trustee, manager, member, beneficial owner, officer,
director or other owner, agent or representative of Landlord have any liability
under this Lease.

 
36

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease on the day
and year first above written.


(Signatures appear on the following pages)

 
37

--------------------------------------------------------------------------------

 

LANDLORD’S SIGNATURE PAGE


Attached to and made a part of Lease dated November ____, 2009


ARC CVCSTIN001, LLC
Landlord


and


Hook-SupeRx, L.L.C.
Tenant

   
LANDLORD:
         
ARC CVCSTIN001, LLC
       
ATTEST/WITNESS:
         
By:
     
Name: 
     
Title:
                 
Title:
     


 
38

--------------------------------------------------------------------------------

 

TENANT’S SIGNATURE PAGE


Attached to and made a part of Lease dated November ____, 2009


ARC CVCSTIN001, LLC
Landlord


and


Hook-SupeRx, L.L.C.
Tenant

   
TENANT:
         
Hook-SupeRx, L.L.C.
       
ATTEST/WITNESS:
         
By: 
       
Robert T. Marcello
     
Vice President
               
Title:
     



CVS LEGAL APPROVAL: Susan E. Carlson
Mintz Levin        

 
39

--------------------------------------------------------------------------------

 

SCHEDULE 1


Fixed Rate Extension Periods Under Clause (a) of Section 12 of Part I


Total
 
Term
     
2
 
5 years each


 
40

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
Fixed Rent for Fair Market Rental Value-based Extension Periods


During any Fair Market Rental Value-based Extension Period described in Section
12(b) of Part I of this Lease (each, an “FMV Extension Period”), Fixed Rent
shall be paid in an amount equal to one hundred percent (100%) of the Fair
Market Rental Value of the Premises for such FMV Extension Period as determined
by a Appraiser as hereinafter set forth in this Schedule 2; provided, however,
in no event shall the Fixed Rent in any FMV Extension Period be less than the
Fixed Rent for the previous Extension Period.  In the event Tenant exercises a
Renewal Option to extend this Lease for an FMV Extension Period, then Landlord
and Tenant shall attempt in good faith for a period of ten (10) days to agree
upon a single Appraiser; and if Landlord and Tenant are so able to agree, the
determination by such single Appraiser of a Fair Market Rental Value for the
Premises for such FMV Extension Period shall be final and binding on the
parties.  If Landlord and Tenant are unable to agree upon a single Appraiser
within the above-stated ten (10) day period, then the following procedures shall
apply:
 
(a)           Within seven (7) days after the conclusion of the ten (10) day
period, each party shall submit to the other party an independent third-party
Appraiser who must satisfy the qualifications for an Appraiser in the Lease, and
neither of whom (i) may be a present or former employee or business associate
(or a relative of any such employee or business associate) of either Landlord or
Tenant, or (ii) shall have any other financial or economic interest in, or
relationship with, Landlord or Tenant.
 
(b)           The two Appraisers so selected shall promptly proceed to determine
the Fair Market Rental Value of the Premises (considering the other terms of
this Lease) for such FMV Extension Period; and if the two Appraisers agree on
such Fair Market Rental Value, their determination shall be final and binding on
all parties.  If the two appraisers so selected are unable to agree on the Fair
Market Rental Value but the appraisals are no more than ten percent (10%) apart,
computed from the base of the higher appraisal, the two appraisals shall be
averaged and the average shall constitute the Fair Market Rental Value of the
Premises for such FMV Extension Period.  If the appraisals differ by more than
ten percent (10%), such two Appraisers shall select a third Appraiser (who must
satisfy the qualifications for an Appraiser in the Lease); and if the two
Appraisers are unable to agree upon a third Appraiser within fifteen (15) days,
then they shall in lieu thereof each select the names of two willing persons
qualified to be Appraisers hereunder and from the four persons so named, one
name shall be drawn by lot by a representative of Landlord in the presence of a
representative of Tenant, and the person whose name is so drawn shall be the
third Appraiser.  If either of the first two Appraisers fails to select the
names of two willing, qualified Appraisers and to cooperate with the other
Appraiser so that a third Appraiser can be selected by lot, the third Appraiser
shall be selected by lot from the two Appraisers which were selected by the
other Appraiser for the drawing.  Any vacancy in the office of the first two
Appraisers shall be filled by the party who initially selected that Appraiser,
and if the appropriate party fails to fill any vacancy within fifteen (15) days
after such vacancy occurs, then such vacancy shall be filled by the other
party.  Any vacancy in the office of the third Appraiser shall be filled by the
first two Appraisers in the manner specified above for the selection of a third
Appraiser.  The third Appraiser shall, within fifteen (15) days after having
been selected, render his or her opinion of which of the amounts proposed by the
original two Appraisers most closely represents the actual Fair Market Rental
Value of the Premises for such FMV Extension Period, and the amount so selected
by the third Appraiser shall be the Fair Market Rental Value of the Premises for
such FMV Extension Period.  The fees of such Appraisers shall be paid by Tenant.

 
41

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
CERTIFICATE AND AGREEMENT


THIS Certificate and Agreement (this “Certificate”) is delivered by
_______________, a ______________ (“Tenant”), pursuant to Section 40(m) of Part
II of that certain Lease dated as of _____________, 200__, by and between
_______________, as Landlord (herein so called), and Tenant (the “Lease”).
 
Tenant has prepared or had prepared a [description of instrument], a copy of
which is attached hereto (the “Instrument”), to be filed of record with respect
to the Premises (as defined in the Lease) and has requested, and does hereby
request, that Landlord and any mortgagee of Landlord consent to, execute,
acknowledge and deliver the Instrument which will be filed of record by Tenant,
and that such mortgagee of Landlord subordinate its Mortgage (as defined in the
Lease) and other loan documents to the Instrument or, in connection with any
Dedication (as defined in the Lease), that such mortgagee of Landlord release
its Mortgage with respect to the portion of the Premises that is the subject of
such Dedication.  In order to induce Landlord and such mortgagee of Landlord to
take such actions, and with the understanding that Landlord and such mortgagee
of Landlord will rely on the matters set forth herein, Tenant does hereby
represent, warrant and certify to, and agree with for the benefit of Landlord
and such mortgagee of Landlord as follows:
 
1.            Tenant hereby consents to the Instrument and its effect upon the
Premises and the Lease.
 
2.            Tenant hereby represents, warrants and certifies to Landlord and
such mortgagee of Landlord that:
 
(a)        A true, correct and complete copy of the Instrument is attached to
this Certificate;
 
(b)        The Instrument is not detrimental in any material respect to the
proper conduct of Tenant’s business on the Premises;
 
(c)        The Instrument does not adversely affect the value of the Premises
(or does not reduce the fair market value of the Premises by an amount greater
than the amount of the consideration being paid to Landlord for such Instrument)
or unreasonably render the use of the Premises dependent upon any other property
or unreasonably condition the use of the Premises upon the use of any other
property;
 
(d)        The Instrument does not materially impair Tenant’s use or operation
of the Premises; and
 
(e)        The consideration, if any, being paid for such Instrument is
$___________, and Tenant considers the consideration, if any, being paid for
such Instrument to be fair and adequate, and if the consideration payable in
connection with such Instrument exceeds two percent (2%) of the amount set forth
on Exhibit D to the Lease, Tenant hereby waives any right to such consideration
and agrees that all such consideration shall be paid to Landlord.

 
42

--------------------------------------------------------------------------------

 
 
3.            Tenant agrees that for so long as the Lease is in effect, it will
perform all obligations, if any, of Landlord under or pursuant to the Instrument
and will remain obligated under the Lease in accordance with its terms.
 
4.            [IF APPLICABLE] Attached hereto is a true, correct and complete
copy of an updated ALTA survey of the Premises prepared by [name of surveyor],
or a site plan or other depiction (which must be acceptable to Landlord and such
mortgagee of Landlord in their reasonable discretion), which shows the location
on the Premises of all grants, releases, easements, dedications, transfers,
petitions and other rights or encumbrances arising pursuant to the Instrument,
or which otherwise indicates the effect of the Instrument on the Premises.
 
5.            [IF APPLICABLE] Attached hereto are true, correct and complete
copies of certificates or agreements by [name of other property owners or
governmental authorities required to approve the matters affected by the
Instrument] necessary or appropriate to consent to, create or implement the
matters contained in the Instrument.
 
6.            Attached hereto is the commitment of [name of title insurer] to
issue an endorsement to the loan policy of title insurance delivered to Lender
with respect to the Premises indicating that after filing the Instrument, [the
Mortgage will remain a first lien on the Premises][OR, WITH RESPECT TO A
DEDICATION:  the Mortgage will remain a first lien on the portion of the
Premises remaining after the Dedication] subject only to the exceptions which
were contained in such policy of title insurance and the Instrument.
 
7.            Tenant agrees that all of its obligations under the Lease shall
continue notwithstanding the execution, acknowledgment, delivery and filing of
the Instrument.
 
8.            Tenant agrees to immediately notify Landlord and any mortgagee of
Landlord in writing in the event of any changes to any of the matters set forth
in this Certificate.
 
9.            Tenant shall promptly pay all out-of-pocket costs and expenses
incurred by Landlord and such mortgagee of Landlord in connection with said
Instrument including, without limitation, reasonable attorneys’ fees.

 
43

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate effective as
of _______________, _____.
 
[NAME OF TENANT],
   
a
     
By: 
 
Its:
 



[Acknowledgment Form to be modified as necessary to comply
with the laws of the state in which the Premises are located]
 
STATE OF                                                                    
§
 
§
COUNTY OF                                                                
§



BEFORE ME, on the ____ day of ______________, ______, personally appeared
______________________, __________________ of ____________________, a
_________________________, and acknowledged that he executed the above
instrument as his/her free act and deed and on behalf of said
___________________.
 

     
Notary Public

 
My Commission Expires:                                                      

 
44

--------------------------------------------------------------------------------

 

GUARANTOR’S CONSENT
 
This Guarantor’s Consent (this “Consent”) is a part of the foregoing Certificate
and Agreement  The undersigned hereby executes and delivers this Consent to
indicate and evidence the following:
 
1.           The undersigned consents to the Instrument and its effect upon the
Premises, the Tenant and the Lease.
 
2.           The Corporate Guaranty executed by the undersigned as
of                               , with respect to the Lease shall continue and
remain in full force and effect notwithstanding the Instrument.
 
3.           The undersigned has executed and delivered this Consent in order to
induce Landlord and any mortgagee of Landlord to consent to and to execute,
acknowledge, deliver and file of record the Instrument, and the undersigned
acknowledges that Landlord and such mortgagee of Landlord will rely on this
Consent.
 
EXECUTED this _____ day of ______________, _____.
 
CVS CAREMARK CORPORATION,
a Delaware corporation
   
By: 
 
Its:
 


 
45

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SITE PLAN

 
46

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
PREMISES LEGAL DESCRIPTION


 
47

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
PERMITTED ENCUMBRANCES


 
48

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
EXHIBIT D AMOUNT


$5,783,242.35


 
49

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF SNDA

 
50

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
ENVIRONMENTAL REPORTS


 
51

--------------------------------------------------------------------------------

 

EXHIBIT T-1


NOTICE OF TRANSFER OF FEE INTEREST1


[MONTH, DATE OF NOTICE], 20[         ]
 
VIA CERTIFIED MAIL
 
[NAME OF THE CURRENT CVS TENANT]
c/o CVS Realty Co.
One CVS Drive
Woonsocket, RI 02895
Attn:  
Manager, Lease Administration
 
Store No. _________

 

 
Re:
[Amended and Restated]2 Lease by and between [NAME OF THE ORIGINAL LANDLORD3
NAMED IN THE LEASE] and [NAME OF THE ORIGINAL CVS TENANT4 NAMED IN THE LEASE]
dated as of [MONTH, DATE OF LEASE], 20[     ] (the “Lease”), covering certain
real property situated at ________________________________________ (the “Leased
Property”)

 
To [NAME OF THE CURRENT CVS TENANT] (the “CVS Tenant”):
You are hereby advised that the [individual][legal entity]5 that is currently
the Landlord of the above-referenced Leased Property (the “Current Landlord”)
has transferred all [his][her][its]6 right, title and interest in and to the
Leased Property effective [MONTH, DATE OF TRANSFER], 20[      ].


Please note the following relevant information regarding the above-referenced
transfer:


 
1.
Full legal name of the new owner of the Leased Property (the “New
Landlord”):  [LEGAL NAME OF NEW LANDLORD]



 
2.
Pursuant to Section [32 of Part II] of the Lease, please be advised that all
future notices, demands, requests, consents, approvals, offers, statements and
other instruments or communications directed to New Landlord under the Lease
should be sent to the following address:

 

--------------------------------------------------------------------------------

1 This Notice of Transfer must be accompanied by a properly completed Form W-9 
2 Use this format, if applicable 
3 Use the name of the original Landlord named in the Lease, if different from
the “Current Landlord” (as defined herein) 
4 Use the name of the original CVS tenant named in the Lease, if different from
the “CVS Tenant” (as defined herein) 
5 Choose one 
6 Choose one

 
52

--------------------------------------------------------------------------------

 


[LEGAL NAME OF NEW LANDLORD]
[c/o [NAME OF ADDRESSEE]]
[STREET ADDRESS]
[CITY], [STATE]  [ZIP CODE+4]
Attention:              [NAME OF CONTACT INDIVIDUAL]
Telephone No.:     [CONTACT INDIVIDUAL’S TEL. NO.]
Facsimile No.:       [CONTACT INDIVIDUAL’S FAX NO.]


If you have any questions regarding the contents of this letter, please do not
hesitate to contact [NAME OF CONTACT INDIVIDUAL] at the address or telephone
number specified above.


IN WITNESS WHEREOF, the undersigned have executed this Notice of Transfer as of
the date first written above.


[LEGAL NAME OF CURRENT LANDLORD]
   
By: 
 
Its:
     
[LEGAL NAME OF NEW LANDLORD]
   
By: 
 
Its:
 



STATE OF                                                                    
§
   
§
ss.
COUNTY OF                                                                
§
 



I, ___________________, a notary public in and for said county in said state,
hereby certify that ______________________, whose name as the
___________________ of _________________________, a ________________________, is
signed to the foregoing instrument, acknowledged before me on this day that,
being informed of the contents of such instrument, he/she as such officer and
with full authority, executed the same voluntarily for and as the act of said
_______________.


Given under my hand and official seal this _____ day of ________, 20____.



     
Notary Public



[Notary Seal]

 
My commission expires:                                     


 
53

--------------------------------------------------------------------------------

 


cc:
CVS Pharmacy, Inc.
 
One CVS Drive
 
Woonsocket, Rhode Island 02895
 
Attention:  Mark A. Barnabe, Tax Manager, Tax Department
     
[NAME AND ADDRESS OF LENDER]


 
54

--------------------------------------------------------------------------------

 

EXHIBIT T-2


NOTICE OF TRANSFER OF EQUITY INTERESTS IN LANDLORD7
[MONTH, DATE OF NOTICE], 20[      ]
 
VIA CERTIFIED MAIL
[NAME OF THE CURRENT CVS TENANT]
c/o CVS Realty Co.
One CVS Drive
Woonsocket, RI 02895
Attn:  
Manager, Lease Administration
 
Store No. [        ]

 

 
Re:
[Amended and Restated]8 Lease by and between [NAME OF THE ORIGINAL LANDLORD9
NAMED IN THE LEASE] and [NAME OF THE ORIGINAL CVS TENANT10 NAMED IN THE LEASE]
dated as of [MONTH, DATE OF LEASE], 20[  ] (the “Lease”), covering certain real
property situated at __________________________________ (the “Leased Property”)

 
To [NAME OF THE CURRENT CVS TENANT] (the “CVS Tenant”):
You are hereby advised that the direct or indirect owner of the equity interests
(the “Current Equity Owner”) in the legal entity that is currently the Landlord
of the above-referenced Leased Property (the “Property Owner”) has assigned all
such equity interests in and to the Property Owner to [LEGAL NAME OF ASSIGNEE]
(the “Assignee”) effective [MONTH, DATE OF ASSIGNMENT], 20[  ].


Please note the following relevant information regarding the above-referenced
transfer:


 
1.
Full legal name of the Property Owner:  [LEGAL NAME OF PROPERTY OWNER]



 
2.
Full legal name of the Current Equity Owner:  [LEGAL NAME OF CURRENT EQUITY
OWNER]



 
3.
Full legal name of the Assignee of the equity interests:  [LEGAL NAME OF
ASSIGNEE]



 
4.
Pursuant to Section 32 of Part II of the Lease, please be advised that all
future notices, demands, requests, consents, approvals, offers, statements and
other instruments or communications directed to Landlord under the Lease should
be sent to the following address:

 

--------------------------------------------------------------------------------

7 This Notice of Transfer must be accompanied by a properly completed Form W-9 
8 Use this format, if applicable 
9 Use the name of the original Landlord named in the Lease, if different from
the “Property Owner” (as defined herein) 
10 Use the name of the original CVS tenant named in the Lease, if different from
the “CVS Tenant” (as defined herein)

 
55

--------------------------------------------------------------------------------

 


[LEGAL NAME OF PROPERTY OWNER]
[c/o [NAME OF ADDRESSEE]]11
[STREET ADDRESS]
[CITY], [STATE]  [ZIP CODE+4]
Attention:             [NAME OF CONTACT INDIVIDUAL]
Telephone No.:    [CONTACT INDIVIDUAL’S TEL. NO.]
Facsimile No.:      [CONTACT INDIVIDUAL’S FAX NO.]


If you have any questions regarding the contents of this letter, please do not
hesitate to contact [NAME OF CONTACT INDIVIDUAL] at the address or telephone
number specified above.


IN WITNESS WHEREOF, the undersigned have executed this Notice of Transfer as of
the date first written above.


[LEGAL NAME OF CURRENT EQUITY OWNER]
   
By: 
 
Its:
     
[LEGAL NAME OF PROPERTY OWNER]
   
By:
 
Its:
     
[LEGAL NAME OF ASSIGNEE]
   
By: 
 
Its:
 




--------------------------------------------------------------------------------

11 Use this format if the addressee is someone other than the “Property Owner”
(as defined herein)

 
56

--------------------------------------------------------------------------------

 


STATE OF                                                                    
§
                                                                                     §
ss.
COUNTY OF                                                                
§



I, ___________________, a notary public in and for said county in said state,
hereby certify that ______________________, whose name as the
______________________ of __________________________, a
________________________, is signed to the foregoing instrument, acknowledged
before me on this day that, being informed of the contents of such instrument,
he/she as such officer and with full authority, executed the same voluntarily
for and as the act of said _________________.


Given under my hand and official seal this _____ day of ________, 20____.



     
Notary Public
 
My commission expires:                                     



[Notary Seal]


cc:
CVS Pharmacy, Inc.
 
One CVS Drive
 
Woonsocket, Rhode Island 02895
 
Attention:  Mark A. Barnabe, Tax Manager, Tax Department
     
[NAME AND ADDRESS OF LENDER]


 
57

--------------------------------------------------------------------------------

 

CORPORATE GUARANTY
 
In consideration of and as an inducement for the granting, execution and
delivery of that certain Lease, dated as of November ___, 2009 (together with
any amendments thereto, hereinafter called “Lease”), by ARC CVCSTIN001, LLC, a
Delaware limited liability company, the Landlord therein named (whether one or
more, collectively hereinafter called “Landlord”), to Hook-SupeRx, L.L.C., a
Delaware limited liability company, the Tenant therein named (hereinafter called
“Tenant”), with respect to that certain parcel of real property located in
Coppell, Texas, which is more fully described on Exhibit A attached hereto, and
in further consideration of the sum of One Dollar ($1.00) and other good and
valuable consideration paid by Landlord to the undersigned, CVS Caremark
Corporation, a Delaware corporation (hereinafter called “Guarantor”), Guarantor,
intending to be legally bound, hereby irrevocably guarantees to Landlord (i) the
full and prompt payment when due (whether at stated maturity, by acceleration,
or otherwise) of all Fixed Rent and Additional Rent and any and all other sums
and charges payable by Tenant under the Lease, and (ii) the full, faithful and
prompt performance and observance of all the covenants, terms, conditions, and
agreements contained in the Lease which are to be performed and observed by
Tenant (all payment and performance obligations referred to in clauses (i) and
(ii) being referred to herein, collectively, as the “Obligations”); and
Guarantor does hereby become primary obligor, and not only surety to Landlord,
for and with respect to all of the Obligations. Terms used herein with their
initial letters capitalized which have been specifically defined in the Lease
shall have the same meaning herein as in the Lease unless such terms are
otherwise defined in this Corporate Guaranty (sometimes referred to herein as
this “Guaranty”).


Guarantor further agrees to pay all damages and all costs and expenses that may
arise in consequence of any default by Tenant under the Lease or in connection
with the enforcement of any rights under this Guaranty (including, without
limitation, all reasonable attorneys’ fees incurred by Landlord or caused by any
such default and/or by the enforcement of this Guaranty). Without limiting any
other provision of this Guaranty, the Guarantor’s liability under this Guaranty
shall extend to and include all amounts which constitute part of the Obligations
and would be owed by the Tenant under the Lease but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Tenant. The provisions of
this paragraph shall survive the payment and performance of the Obligations, and
the termination of this Guaranty.
 
This Guaranty is an absolute, irrevocable and unconditional guaranty of payment
(and not merely of collection) and of performance. Guarantor's liability
hereunder is direct and is independent of the Obligations, and may be enforced
without Landlord being required to resort to any other right, remedy or security
and this Guaranty shall be enforceable against Guarantor without the necessity
for any suit or proceedings on Landlord’s part of any kind or nature whatsoever
against Tenant or the joinder of Tenant in any suit or proceeding, and without
the necessity of any notice of non-payment, non-performance or non-observance of
any of the Obligations by Tenant or of any notice of acceptance of this Guaranty
or of Landlord’s intention to act in reliance hereon or of any other notice or
demand to which Guarantor might otherwise be entitled, all of which Guarantor
hereby expressly waives; and Guarantor hereby expressly agrees that the validity
of this Guaranty and the obligations of Guarantor hereunder shall in nowise be
terminated, affected or impaired by reason of the assertion or the failure to
assert by Landlord against Tenant, of any of the rights or remedies reserved to
Landlord pursuant to the provisions of the Lease. The Guarantor further waives
promptness and diligence with respect to the Obligations.

 
 

--------------------------------------------------------------------------------

 
 
This Guaranty shall be a continuing Guaranty, and (whether or not Guarantor
shall have notice or knowledge of any of the following) the liability and
obligations of Guarantor hereunder shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
discharged or in any way impaired by (a) any amendment or modification of, or
supplement to, or extension or renewal of, the Lease or any assignment or
transfer thereof; (b) any exercise or non-exercise of any right, power, remedy
or privilege under or in respect of the Lease or this Guaranty or any waiver,
consent or approval by Landlord with respect to any of the covenants, terms,
conditions or agreements contained in the Lease or any indulgences, forbearances
or extensions of time for performance or observance allowed to Tenant from time
to time and for any length of time; (c) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceeding relating to Tenant, or its properties; (d) any limitation on the
liability or obligation of Tenant under the Lease or its estate in bankruptcy or
of any remedy for the enforcement thereof, resulting from the operation of any
present or future provision of the federal or any state bankruptcy law or any
other statute or from the decision of any court; (e) any sublease or transfer by
Tenant or any assignment, mortgage or pledge of its interest under the Lease;
(f) any termination of the Lease prior to the expiration of its Term (except
that Guarantor shall not be liable for amounts that would have otherwise accrued
under the Lease after proper termination of the Lease in compliance with the
terms of Articles 9 or 10 of Part II of the Lease and payment of any and all
amounts due to Landlord and Lender in connection with or related to such
termination); (g) any agreement entered into between the Landlord and an
assignee or subtenant of Tenant; (h) any security provided for the Obligations;
or (i) any sale, assignment, transfer or conveyance (A) by Landlord of all or
any portion of the Premises (as such term is defined in the Lease) or of
Landlord's interest in the Lease, or (B) of any ownership interest in the
Landlord.
 
All of Landlord’s rights and remedies under the Lease and under this Guaranty
are intended to be distinct, separate and cumulative and no such right or remedy
therein or herein mentioned is intended to be in exclusion of or a waiver of any
of the others or of any rights or remedies provided by law. No termination of
the Lease or taking or recovering of the premises demised thereby shall deprive
Landlord of any of its rights and remedies against Guarantor under this
Guaranty. This Guaranty shall apply to the Obligations of Tenant under the Lease
as in effect on the date hereof as well as to the Obligations of Tenant under
the Lease as it may be extended, renewed, amended, modified or supplemented.
 
The Guarantor hereby waives any requirement that the Landlord protect, secure,
perfect or insure any security interest or lien or any property subject thereto
or exhaust any right or take any action against any person or entity or any
collateral (including any rights relating to marshaling of assets).

 
 

--------------------------------------------------------------------------------

 

The Guarantor guarantees that the Obligations will be paid and performed
strictly in accordance with the terms of the Lease, regardless of the value,
genuineness, validity, regularity or enforceability of the Obligations, and of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Landlord with respect thereto.
The liability and obligations of the Guarantor under this Guaranty shall be
absolute and unconditional, not subject to any reduction, limitation,
impairment, termination, defense, offset, counterclaim or recoupment whatsoever
(all of which are hereby expressly waived by the Guarantor) whether by reason of
any claim of any character whatsoever, including, without limitation, any claim
of waiver, release, surrender, alteration or compromise, or by reason of any
liability at any time to the Guarantor or otherwise, whether based upon any
obligations or any other agreements or otherwise, howsoever arising, whether out
of action or inaction or otherwise and whether resulting from default, willful
misconduct of Tenant, negligence or otherwise, and without limiting the
foregoing irrespective of (and whether or not Guarantor shall have notice or
knowledge of): (a) any lack of validity or enforceability of the Lease or of any
agreement or instrument relating thereto; (b) any change in the time, manner or
place of payment or performance of, or in any other term in respect of, all or
any of the Obligations, or any other amendment or waiver of or consent to any
departure from the Lease or any other agreement relating to any Obligations; (c)
any increase in, addition to, exchange or release of, or non-perfection of any
lien on or security interest in, any collateral or any release or amendment or
waiver of or consent to any departure from or failure to enforce any other
guarantee, for all or any of the Obligations; (d) any other circumstance which
might otherwise constitute a defense available to, or a discharge of, the Tenant
or the Guarantor; (e) the absence of any action on the part of the Landlord to
obtain payment for the Obligations from the Tenant; (f) any insolvency,
bankruptcy, reorganization or dissolution, or any proceeding of the Tenant or
the Guarantor, including, without limitation, rejection of the guaranteed
Obligations in such bankruptcy; (g) the absence of notice or any delay in any
action to enforce any Obligations or to exercise any right or remedy against the
Guarantor or the Tenant, whether hereunder, under any Obligations or under any
agreement or any indulgence, compromise or extension granted; or (h) the
termination or cessation of a corporate relationship between Guarantor and
Tenant.
 
Guarantor further agrees that, to the extent that the Tenant or the Guarantor
makes a payment or payments to the Landlord, which payment or payments or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to the Tenant or the
Guarantor or their respective estate, trustee, receiver or any other party under
any bankruptcy law, state or federal law, common law or equitable cause, then to
the extent of such payment or repayment, this Guaranty and the advances or part
thereof which have been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the date such initial
payment, reduction or satisfaction occurred. The provisions of this paragraph
shall survive the payment and performance of the Obligations and the termination
of this Guaranty.
 
Until such time as all the Obligations have been fully and indefeasibly paid to
Landlord and performed in full, Guarantor shall have no rights (direct or
indirect) of subrogation, contribution, reimbursement, indemnification or other
rights of payment or recovery from any person or entity (including, without
limitation, the Tenant) for any payments made by the Guarantor hereunder, and
Guarantor hereby waives and releases absolutely and unconditionally, any such
rights of subrogation, contribution, reimbursement, indemnification and other
rights of payment or recovery which it may now have or hereafter acquire. If any
amount shall be paid to the Guarantor in violation of the preceding sentence and
the Obligations shall not have been paid and performed in full, such amount
shall be deemed to have been paid to the Guarantor for the benefit of, and held
in trust for the benefit of, the Landlord and shall forthwith be paid to the
Landlord to be credited and applied upon the Obligations, whether matured or
unmatured, in accordance with the terms of the Lease. The Guarantor acknowledges
that it will derive substantial direct and indirect benefit from the granting,
execution and delivery of the' Lease by the Landlord and that the waiver set
forth in this paragraph is knowingly made in contemplation of such benefits. The
provisions of this paragraph shall survive the payment and performance of the
Obligations and the termination of this Guaranty.

 
 

--------------------------------------------------------------------------------

 
 
Guarantor represents and warrants to Landlord that (a) the execution and
delivery of this Guaranty has been duly authorized by the Board of Directors of
Guarantor and does not contravene any law, or any contractual or legal
restriction, applicable to it, (b) no authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for its execution, delivery and performance of this Guaranty,
(c) there are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived, (d) Tenant is an indirect wholly owned
subsidiary of Guarantor, (e) Guarantor will, directly or indirectly, benefit
from the transaction which is the subject of the Lease, and (f) neither the
execution, delivery or performance of this Guaranty, nor compliance with the
terms and provisions hereof, conflicts or will conflict with or results or will
result in a default under or a breach of any of the terms, conditions or
provisions of the Certificate of Incorporation or the Bylaws of the Guarantor or
of any contract to which the Guarantor is a party or by which it is bound.
 
This Guaranty shall be legally binding upon Guarantor and its successors and
assigns and shall inure to the benefit of Landlord and Lender (as such term is
defined in the Lease) and each of their respective successors and assigns.
Reference herein to Landlord shall be deemed to include Landlord and its
successors and assigns. Reference herein to Tenant shall be deemed to include
Tenant and its successors and assigns. Without limiting the generality of the
foregoing, the Landlord may assign or otherwise transfer (whether as an outright
assignment or transfer or as collateral) all or any portion of its rights and
obligations under the Lease to any other person or entity (any such person or
entity, a “Landlord Assign”) and such Landlord Assign shall thereupon become
vested (on a non-exclusive basis, as an additional beneficiary) with all the
benefits in respect thereof granted to the Landlord herein or otherwise.

 
 

--------------------------------------------------------------------------------

 

THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF
(OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW). GUARANTOR HEREBY SUBMITS TO PERSONAL JURISDICTION IN SAID STATE AND THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN SAID STATE (AND ANY
APPELLATE COURTS TAKING APPEALS THEREFROM) FOR THE ENFORCEMENT OF GUARANTOR'S
OBLIGATIONS HEREUNDER, AND WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAW OF
ANY OTHER STATE TO OBJECT TO JURISDICTION WITHIN SUCH STATE FOR THE PURPOSES OF
SUCH ACTION, SUIT, PROCEEDING OR LITIGATION TO ENFORCE SUCH OBLIGATIONS.
GUARANTOR HEREBY WAIVES AND AGREES NOT TO ASSERT, AS A DEFENSE IN ANY ACTION,
SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, (A) THAT IT IS
NOT SUBJECT TO SUCH JURISDICTION OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT
BE BROUGHT OR IS NOT MAINTAINABLE IN THOSE COURTS OR THAT THIS GUARANTY MAY NOT
BE ENFORCED IN OR BY THOSE COURTS OR THAT IT IS EXEMPT OR IMMUNE FROM EXECUTION,
(B) THAT THE ACTION, SUIT OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, OR
(C) THAT THE VENUE OF THE ACTION, SUIT OR PROCEEDING IS IMPROPER (BUT NOTHING
HEREIN SHALL AFFECT THE RIGHT OF LANDLORD OR ANY LANDLORD ASSIGN TO BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM). IN THE EVENT ANY SUCH ACTION,
SUIT, PROCEEDING OR LITIGATION IS COMMENCED, GUARANTOR AGREES THAT SERVICE OF
PROCESS MAY BE MADE, AND PERSONAL JURISDICTION OVER GUARANTOR OBTAINED, BY
SERVICE OF A COPY OF THE SUMMONS, COMPLAINT AND OTHER PLEADINGS REQUIRED TO
COMMENCE SUCH LITIGATION UPON GUARANTOR AT GUARANTOR'S ADDRESS SET FORTH HEREIN.
 
Without the prior written consent thereto by Landlord and the Lender, Guarantor
will not enter into any amendment to this Guaranty and without such consent no
such amendment will be effective in any event. Further, Guarantor shall not
enter into any amendment to this Guaranty, and no such amendment hereto shall be
effective, unless prior to such amendment Landlord and Lender have received
written confirmation from each nationally recognized statistical rating
organization (including, without limitation, S&P and Moody's (as such terms are
defined in the Lease), if applicable) which has issued a rating of any debt
issued by the Lender or the Landlord which is secured by the Premises which are
subject to the Lease that such amendment to this Guaranty will not result in a
downgrade, withdrawal or qualification of the rating then assigned to such debt.
No waiver of any provision of this Guaranty, and no consent to any departure by
Guarantor herefrom, shall be effective without the prior written consent thereto
by Landlord and Lender, and any waiver or consent for which such written consent
is given shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Landlord to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right. Guarantor
will from time to time during the Term (as defined in the Lease), promptly
following request of Landlord or Lender, cause an appropriate officer to certify
in writing to Landlord and to Lender that a copy of this Guaranty is a true and
correct copy of the original hereof, that there have been no amendments or
modifications to this Guaranty (or if there have been amendments or
modifications in accordance with the terms of this Guaranty, specifying same),
and that this Guaranty remains in full force and effect in accordance with its
terms.
 
The Guarantor will deliver to Landlord and Lender, promptly after their filing
with the SEC, but in no event later than the period specified in subparagraph
(a) below with respect to Guarantor's Form 10K and annual report or subparagraph
(b) below with respect to the Guarantor's Form 10Q, copies of Guarantor's Form
10Q, 10K and annual report. At any time when Guarantor is not a reporting
company under the Securities and Exchange Act of 1934, as amended, it will
deliver to Landlord and Lender the following information:

 
 

--------------------------------------------------------------------------------

 

(a) within ninety (90) days after the end of each fiscal year of Guarantor, a
balance sheet of Guarantor and its consolidated subsidiaries as at the end of
such year, a statement of profits and losses of Guarantor and its consolidated
subsidiaries for such year, and a statement of cash flows of Guarantor, and its
consolidated subsidiaries for such year, setting forth in each case, in
comparative form, the corresponding figures for the preceding fiscal year in
reasonable detail and scope and certified by independent certified public
accountants of recognized national standing selected by Guarantor; and (b)
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of Guarantor a balance sheet of Guarantor and its consolidated
subsidiaries as at the end of such quarter, statements of profits and losses of
Guarantor and its consolidated subsidiaries for such quarter and a statement of
cash flows of Guarantor and in each case, in comparative form, the corresponding
figures for the similar quarter of the preceding year, in reasonable detail and
scope, and certified to be true and complete by a financial officer of Guarantor
having knowledge thereof; the foregoing financial statements all being prepared
in accordance with generally accepted accounting principles, consistently
applied (except as otherwise stated therein).
 
The Guarantor shall permit the Landlord and Lender and their representatives, at
the expense of such person or entity, except in the event of an Event of Default
under the Lease, in which case at Guarantor's expense, and upon reasonable prior
notice to the Guarantor, to visit the principal executive office of the
Guarantor, to discuss the affairs, finances and accounts of the Guarantor with
the Guarantor's officers, and (with the consent of the Guarantor, which consent
will not be unreasonably withheld) its independent public accountants, and (with
the consent of the Guarantor, which consent will not be unreasonably withheld)
to visit the other offices and properties of the Guarantor and each subsidiary,
all at such reasonable times and as often as may be reasonably requested in
writing.
 
GUARANTOR AND LANDLORD BY ITS ACCEPTANCE OF THIS GUARANTY) HEREBY MUTUALLY WAIVE
TRIAL BY JURY IN CONNECTION WITH ANY DISPUTE ARISING HEREUNDER. The provisions
of this paragraph shall survive the payment and performance of the Obligations
and the termination of this Guaranty.
 
Notwithstanding anything to the contrary set forth in this Guaranty, in the
event (1) an amendment to or modification of the Lease which increases or
extends the obligations of Guarantor is entered into by a Tenant without the
consent of Guarantor, and (2) at the time of such amendment to or modification
of the Lease, the Tenant is not an affiliate of Guarantor, then any such
amendment to or modification of the Lease shall be deemed to be a “Non-Approved
Lease Amendment.”  In the event of a Non-Approved Lease Amendment (a) this
Guaranty and the Guarantor's obligations hereunder shall continue in full force
and effect with respect to the Lease (as modified by any amendments or
modifications which are not Non-Approved Lease Amendments) as if no such
Non-Approved Lease Amendment had occurred, (b) Guarantor shall not have, and not
be deemed to have, guaranteed any additional obligations which are specifically
included in such Non-Approved Lease Amendment, and (c) in no event shall
Guarantor be relieved of any of its obligations hereunder with respect to
Tenant's obligations under the Lease which existed without taking into account
such Non-Approved Lease Amendment. As used in this paragraph and in the
following paragraph, an affiliate of Guarantor shall mean a person or entity
controlling, controlled by or under common control with Guarantor.

 
 

--------------------------------------------------------------------------------

 
 
In the event that the Lease is assigned by Tenant, or all or a portion of the
premises subject to the Lease are subleased, to a party (a “Non-Affiliate”) that
is not an affiliate of Guarantor, the Landlord agrees (by its acceptance of this
Guaranty) to use its good faith efforts to deliver to the Guarantor copies of
all notices of non-payment, non-performance or nonobservance that the Landlord
delivers to such Non-Affiliate; provided, however, the failure of the Landlord
to deliver copies of such notices to the Guarantor shall not affect the
liability of the Guarantor hereunder.
 
All notices and other communications provided for hereunder shall be in writing
(including telecopier, telegraphic, telex or cable communication) and mailed,
telecopied, telegraphed, telexed, cabled or delivered to it, if to the
Guarantor, at its address at One CVS Drive, Woonsocket, Rhode Island 02895,
Attention: General Counsel, and if to Landlord or any successor thereof or
Landlord Assign at its address as may be designated by such party in a written
notice to the other party. All such notices and other communications shall, when
mailed, telecopied, telegraphed, telexed or cabled, be effective when deposited
in the mails, telecopied, delivered to the telegraph company, confirmed by telex
answerback or delivered to the cable company, respectively.
 
The Guarantor agrees that it shall not institute against, or join any other
person or entity in instituting against, any Landlord Assign or any person or
entity which is or was a creditor of or holder of any certificate or instrument
issued by any Landlord Assign any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law for one (1) year and one (1) day after the
latest maturing commercial paper note issued by such Landlord Assign or any such
creditor of or holder of a certificate or instrument issued by such Landlord
Assign is paid in full. Without prejudice to the survival of any other agreement
of the Guarantor hereunder, the provisions of this paragraph shall survive the
payment and performance of the Obligations and the termination of this Guaranty.
 
Except for provisions of this Guaranty which by their terms survive the
termination hereof, this Guaranty shall terminate after all of the following
shall have occurred: (i) all Fixed Rent, all Additional Rent and all other sums
and charges payable by the Tenant under the Lease shall have been indefeasibly
paid in full in cash; and (ii) all other Obligations of the Tenant under the
Lease shall have been performed in full in strict accordance with the terms and
provisions of the Lease.
 
IN WITNESS WHEREOF, Guarantor, intending to be legally bound hereby, has caused
this Corporate Guaranty to be executed by its duly authorized officer and its
corporate seal to be hereunto duly affixed, as of _______________, 2009.
 
CVS CAREMARK CORPORATION,
a Delaware corporation
   
By: 
   
Name: 
   
Title:
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LEGAL DESCRIPTION

 
 

--------------------------------------------------------------------------------

 